


Exhibit 10.58
ASSIGNMENT AND ASSUMPTION OF LEASE
This Assignment and Assumption of Lease (this "Agreement"), dated as of January
11, 2013 is by and between eBioscience, Inc., a California corporation having a
place of business at 10255 Science Center Drive, San Diego, California 92121
("Assignor"), and Sequenom, Inc., a Delaware corporation having a place of
business at 3595 John Hopkins Court, San Diego, California 92121 ("Assignee").
RECITALS
A.Assignor is the tenant under that certain Lease Agreement dated as of April
27, 2009 (the "Lease"), between BMR-10240 Science Center Drive LP, a Delaware
limited partnership ("Landlord," formerly known as BMR-10240 Science Center
Drive LLC), as landlord and successor-in-interest to TC Torrey Pines, LLC, a
Delaware limited liability company; and Assignor, as tenant, for the building
with a street address of 10240 Science Center Drive, San Diego, California
92121, and the land on which the building is located (the "Premises").
B.Assignor desires to assign its right, title and interest in, to and under the
Lease and the Premises to Assignee, and Assignee desires to accept such
assignment upon and subject to all of the terms and conditions hereinafter set
forth.
C.Landlord is willing to consent to the Assignment on the terms and conditions
contained herein.
D.All defined terms not otherwise expressly defined herein shall have the
respective meanings given in the Lease.
AGREEMENT
1.Assignment and Assumption. Effective as of the Effective Date (as defined
below), Assignor hereby assigns to Assignee all of its right, title and interest
in, to and under the Lease and the Premises (including all of Assignor's right,
title, and interest in and to any prepaid rents and security deposits as have
been paid by Assignor pursuant to the Lease), and Assignee hereby accepts such
assignment, assumes all of Assignor's obligations under the Lease which arise on
or after the Effective Date, agrees to be bound by all of the provisions thereof
and to perform all of the obligations of the tenant thereunder on and after the
Effective Date hereof. Such assignment and assumption is made upon, and is
subject to, all of the terms, conditions and provisions of this Agreement.
The assignment of the Lease will take effect on the date (“Effective Date”)
which is the later of (i) the date upon which Assignor surrenders and delivers
the Premises to Assignee in the condition required by this Agreement and (ii)
February 1, 2013. In the event the Effective Date does not occur on or before
February 15, 2013, for any reason other than a delay caused by Assignee, then
Assignor will pay to Assignee an amount equal to the daily Basic Rent for

1

--------------------------------------------------------------------------------




the Premises for each day beyond February 15, 2013 that the Effective Date is
delayed. In addition, in the event the Effective Date does not occur on or
before March 15, 2013, for any reason other than a delay caused by Assignee,
Assignee will have the right to terminate this Agreement by delivery of written
notice to Assignor, in which event this Agreement will terminate and be of no
further force and effect and neither party will have any further liability to
the other, except that Assignor will promptly refund to Assignee any monies paid
to Assignor pursuant to this Agreement. In the event Assignee does not terminate
this Agreement pursuant to the foregoing, then after March 15, 2013, Assignor
will pay to Assignee an amount equal to 1.25 times the daily Basic Rent for the
Premises for each day beyond March 15, 2013 that the Effective Date is delayed.
The parties acknowledge that the foregoing amounts are a fair and reasonable
estimate of damages likely to be suffered by Assignee in the event of a late
delivery of the Premises, the exact amount of which will be extremely difficult
to ascertain.


2.Rental Payment. Promptly after the Effective Date, Assignee will reimburse
Assignor an amount equal to the pro rata Basic Rental previously paid by
Assignor to Landlord which is attributable to the period from the Effective Date
through the end of the calendar month in which the Effective Date occurs.
3.Effectiveness Contingencies. Assignor and Assignee expressly acknowledge and
agree that this Agreement is subject to:
i.Assignor entering into that certain lease agreement for approximately 20,000
square feet of space in San Diego prior to January 15, 2013;
ii.Assignor and Assignee delivering to Landlord written notification of the
completion of (i) above, which notice will also confirm the date which is the
Effective Date, within five (5) business days after the Effective Date; and
iii.Landlord's signature evidencing its consent to this Agreement as set forth
at the end of this Agreement and Landlord's execution and delivery to Assignee
of a Landlord Estoppel in a form reasonably acceptable to Assignee stating that
the Lease is in full force and effect and there are no existing defaults by
either party and confirming factual matters, which Landlord signatures must be
delivered within ten (10) days after the date of execution of this Agreement.
In the event any of the foregoing contingencies are not satisfied by the dates
set forth above, then either party may terminate this Agreement by providing
written notice to the other at any time prior to the satisfaction of such
contingencies, and in the event this Agreement is so terminated, Assignor will
return to Assignee any funds paid to Assignor on account of this Agreement.
4.Condition of Premises. The Premises shall be delivered by Assignor to Assignee
broom clean and free of Assignor's personal property (other than the “FF&E” as
defined below) and otherwise in "As Is" condition with all built in cabinets,
book shelves, appliances, and all other leasehold improvements located thereon
remaining in place. Notwithstanding the foregoing, Assignor will ensure that all
Building Systems and the Leased

2

--------------------------------------------------------------------------------




Personal Property are in good working order as of the Effective Date. Assignor
will remove all of Assignor's Signage and repair any damage caused by such
removal within a reasonable time after the Effective Date (not to exceed 30
days, and Assignee will cooperate with Assignor in such removal). As of the
Effective Date, Assignor will have satisfied its obligations under Section 24(w)
of the Lease relating to the surrender of the Premises free of Hazardous
Materials and represents and warrants to Assignee that Assignor has not caused
or allowed any Hazardous Materials to be released or otherwise placed on or
under the Premises in violation of the Lease and the Premises were not used for
laboratory purposes at any time during Assignor's occupancy.
5.Operating Expenses. Assignor will promptly pay to Landlord (or Assignee, as
applicable) the amount of any Additional Rent charged by Landlord and
attributable to the period prior to the Effective Date (e.g., any amounts billed
due to the Operating Cost reconciliation for the calendar year 2012). Assignee
may elect to pay such Additional Rent and seek reimbursement from Assignor for
such amounts, and if such Additional Rent is not reimbursed within thirty (30)
days after invoicing, such amount will bear interest at the Default Rate until
paid.
6.Estoppel Agreement. Assignor hereby represents and warrants to Assignee that:
i.The Lease is in full force and effect and has not been modified, supplemented
or amended in any way.
ii.It is not aware of any defaults under the Lease that have not been cured, and
knows of no events or circumstances which, with notice or the passage of time or
both, would constitute a default under the Lease.
iii.The Term of the Lease is currently scheduled to expire on July 31, 2015.
iv.Monthly Basic Rent is currently payable at the rate of $123,861 and is paid
through the end of the calendar month in which this Agreement is executed.
v.Landlord currently holds a Security Deposit in the amount of $129,783.
vi.Assignor has not previously assigned, sublet or otherwise transferred its
interest in the Lease.
vii.Landlord has not provided notice to Assignee that it will require the
removal of any alteration or improvement installed in the Premises prior to the
date of this Agreement.
viii.Assignor represents that it has not performed any alterations or
improvements in the Premises without first obtaining Landlord's prior consent
(except for cosmetic improvements for which no consent was required pursuant to
the terms of the Lease).

3

--------------------------------------------------------------------------------






7.Furniture, Fixtures and Equipment. As part of the consideration for Assignee's
agreement to enter into this Agreement, Assignor and Assignee have agreed that
Assignor will transfer to Assignee certain furniture, fixtures and equipment
(“FF&E”) as of the Effective Date of this Agreement. Such FF&E is outlined on
Schedule 1 to the Bill of Sale attached hereto as Exhibit A and Assignor will
execute and deliver the Bill of Sale to Assignee on or before the Effective
Date. All FF&E is located in the Premises except for the items listed under the
Miscellaneous category of Schedule 1 to Exhibit A attached hereto, starting with
“Cubicle Walls,” all of which is currently located in the garage of the building
occupied by Assignor at 10255 Science Center Drive, and Assignee will move such
items to the Premises within thirty (30) days after the Effective Date. In the
event this Agreement is terminated prior to Assignee's occupancy of the Premises
(e.g., by failure of a condition precedent), Assignee will reconvey the FF&E to
Assignee. Assignor will obtain a written statement signed by an authorized
representative of General Electric Capital Corporation (“GE”) waiving and
releasing any interest GE has or may have in the FF&E, which statement will be
delivered to Assignee within ten (10) business days after the date of full
execution and delivery of this Agreement. Within five (5) days after receipt of
the GE release, Assignee will deliver to Assignor a check for $129,783
representing reimbursement of the security deposits paid by Assignor pursuant to
the Lease. In addition to the FF&E, Assignee will have the right to use
throughout the remaining Term of the Lease certain FF&E located within the
Premises, as outlined in Exhibit B, which is the property of Landlord and will
be surrendered to Landlord upon the expiration of the Lease.
8.Assignee as Tenant. Assignee by this Agreement becomes entitled to and assumes
all right, title, interest and obligations of Assignor in and to the Lease
arising on and after the Effective Date. Assignee shall be liable to Landlord
for performing all of Tenant's obligations pursuant to the Lease to the extent
arising on or after the Effective Date. As of the Effective Date of this
Agreement, the term “Tenant,” as used in the Lease, shall refer to Assignee.
Nothing herein will be deemed a release of Assignor from its obligations under
the Lease.
9.Indemnification.
i.Assignor shall indemnify and hold Assignee harmless from any and all claims,
demands, causes of action, losses, costs (including, without limitation,
reasonable court costs and attorneys' fees), liabilities and damages of any kind
or nature whatsoever that Assignee may sustain by reason of Assignor's breach or
non-fulfillment (whether by action or inaction) at any time of any covenant or
obligation under the Lease to be performed by Assignor at any time prior to the
Effective Date or under this Agreement.
ii.Assignee shall indemnify and hold Assignor harmless from any and all claims,
demands, causes of action, losses, costs (including, without limitation,
reasonable court costs and attorneys' fees), liabilities and damages of any kind
or nature whatsoever that Assignor may sustain by reason of Assignee's breach or
non-fulfillment (whether by action or inaction) at any time of any covenant or
obligation under the Lease or this Agreement to be performed by Assignee at any
time on and after the Effective Date.
iii.The indemnification obligation under this Section shall be conditioned upon
the indemnified party giving notice to the indemnifying party promptly after

4

--------------------------------------------------------------------------------




the indemnified party receives notice of the claim and shall survive the
expiration or termination of the Lease.
10.Default By Landlord. Assignor shall not be liable to Assignee for Landlord's
failure to perform any of Landlord's obligations under the Lease, nor shall
Assignor have any obligation to perform the same or to bring legal proceedings
or take any other action against Landlord to assure performance of Landlord's
obligations under the Lease. Assignee's enforcement of the Lease against
Landlord shall be at the sole expense of Assignee, and Assignee shall indemnify
Assignor against all costs and expenses, including, but not limited to,
reasonable attorneys' fees, which may be incurred by Assignor in connection with
any claim, action or proceeding so undertaken by Assignee and arising solely out
of an act or omission of Landlord. Any amount of recovery obtained by Assignee
in such an action shall be the property of Assignee, except that Assignor shall
be compensated therefrom for any damages sustained by Assignor as a consequence
of such default or breach on the part of Landlord (provided Assignor's damages
were not caused or contributed to by any act or omission of Assignor).
11.Landlord's Consent Fees. Subject to Section 10(c) of the Lease, Assignor and
Assignee agree to split any fees charged by Landlord in granting its consent to
this Agreement, if any.
12.Brokers. Assignor covenants and agrees that under no circumstances shall
Landlord or Assignee be liable for any brokerage commission or other charge or
expense in connection with the Assignment and Assignor agrees to protect,
defend, indemnify and hold Landlord and Assignee harmless from the same and from
any cost or expense (including, but not limited to, attorney's fees) incurred by
Landlord or Assignee in resisting any claim for any such brokerage commission.
The parties acknowledge that Studley, Inc. represented Assignee and CB Richard
Ellis, Inc., represented Assignor in connection with this Agreement, and any fee
to be paid to the brokers listed above shall be paid by Assignor pursuant to a
separate agreement (provided that the fees payable to Studley, Inc. are agreed
to be 2% of the gross rental payments for the Term of the Lease). Landlord's
broker will not be entitled to any commission in connection with this Agreement.
13.Further Assurances. Assignor and Assignee hereby covenant that each will, at
any time and from time to time upon request by the other, and without the
assumption of any additional liability thereby, execute and deliver such further
documents and do such further acts as such party may reasonably request in order
to fully effect the purpose of this Agreement.
14.Enforcement by Landlord. The provisions of this Agreement shall inure to the
benefit of and be enforceable by Landlord.
15.Successors. The provisions of this Agreement shall be binding upon, and shall
inure to the benefit of, each of the parties hereto and to their respective
successors, transferees and permitted assigns pursuant to the Lease.
16.Construction. The parties agree that they have participated equally in the
formation of this Agreement and that the language and terms of this Agreement
shall not be

5

--------------------------------------------------------------------------------




construed against either party by reason of the extent to which such party or
its professional advisors participated in the preparation of this Agreement.
17.    Headings. The headings of the paragraphs of this Agreement are inserted
solely for convenience of reference and are not a part of and are not intended
to govern, limit or aid in the construction of any terms or provision hereof.
18.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute but one and the same agreement.
19.Governing Law. This Agreement will in all respects be governed by and
interpreted in accordance with the laws of the State of California, without
reference to its conflict of law provisions. The parties hereby agree that all
disputes arising out of this Agreement will be subject to the exclusive
jurisdiction of and venue in the federal and state courts located in the County
of San Diego, State of California. Each party hereby consents to the personal
and exclusive jurisdiction and venue of these courts.
20.Attorneys' Fees. If any action or proceeding shall be commenced to enforce
this Agreement or any right arising in connection with this Agreement, the
prevailing party in such action or proceeding shall be entitled to recover
reasonable attorneys' fees, costs and expenses incurred by such prevailing Party
in connection with such action or proceeding.
21.Entire Agreement. This Agreement is the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements between the parties hereto with respect thereto. This Assignment may
not be altered, amended, changed, terminated or modified in any respect or
particular, unless the same shall be in writing and signed by the party to be
charged and unless such amendment has been approved in writing by Landlord.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

6

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Assignor and Assignee have caused their duly authorized
representatives to execute this Agreement as of the date first above written.
"Assignor":
eBioscience, Inc.,
a California corporation


By:    /s/ Don Tartre
Don Tartre, SVP & General Manager


"Assignee":
Sequenom, Inc.,
a Delaware corporation


By: /s/ Paul Maier


Landlord hereby consents to the Assignment; provided, however, such consent is
granted by Landlord only upon the terms and conditions set forth in this
Agreement. This Agreement shall not be construed to waive any of Landlord's
rights or remedies under the Lease or to enlarge or increase any obligations of
Landlord under the Lease.
"Landlord":
BMR-10240 Science Center Drive LP,
a Delaware limited partnership


By:    /s/ Kevin Simonsen



7

--------------------------------------------------------------------------------










Exhibit A


BILL OF SALE
FOR VALUE RECEIVED, eBioscience, Inc., a California corporation ("Seller"),
hereby sells, assigns, transfers and delivers to Sequenom, Inc., a Delaware
corporation ("Buyer"), effective as of 11:59 p.m. (Pacific Time) on February 1,
2013 (the "Effective Date"), all of the personal property described in
Schedule 1 attached hereto and incorporated herein by this reference (the
"Personal Property").
Seller hereby represents and warrants that (i) it is the owner of the Personal
Property, and the Personal Property is not subject to any liens, encumbrances or
claims of any kind, (ii) the transfer of the Personal Property to Buyer does
not, and shall not, require the consent of any third party, and (iii) Seller has
the legal power, right and authority to transfer the Personal Property to Buyer.
Except as set forth above, this Bill of Sale is made without any covenant,
warranty or representation by, or recourse against, Seller, and Buyer hereby
releases Seller from and against any liability or claim therefor relating to the
Personal Property transferred hereby except as a result of the breach of any
representation and warranty expressly set forth above. By acceptance of this
Bill of Sale, Buyer specifically acknowledges that Buyer is not relying on any
representations or warranties of any kind or nature whatsoever, whether oral or
written, express, implied, statutory or otherwise, from Seller, including,
without limitation, any covenant, representation or warranty regarding or
relating to (a) the operation of the Personal Property; (b) the merchantability
or fitness of any item of the Personal Property for a particular purpose; or
(c) the physical condition of the Personal Property.
This Bill of Sale shall be governed by, interpreted under, construed under, and
enforceable in accordance with the laws of the State of California.
IN WITNESS WHEREOF, Seller has executed and delivered this Bill of Sale to Buyer
as of the date set forth below, which Bill of Sale (and the transfer of the
Personal Property to Buyer) shall be effective as of the Effective Date.
SELLER:
eBioscience, Inc.,

a California corporation


By: /s/ Don Tartre
Name: Don Tartre
Title: SVP and General Manager
Date: January 11, 2013

8

--------------------------------------------------------------------------------




SCHEDULE 1
PERSONAL PROPERTY


Desk Chairs: 51
Desks for Private Offices: 44
Private Office Work/Guest Tables: 12
Private Office Bookshelves: 17
Private Office Guest Chairs: 42
Private Office Credenzas: 5
Private Office Filing Cabinets: 2
2 - Drawer Lateral File Cabinets: 20
3 - Drawer Lateral File Cabinets: 2
Small Conference Tables: 3
Medium Conference Tables 1
Large Conference Table: 1
Conference Room Chairs: 47
Lunch Room: 3 tables, 4 chairs
Reception Area: 1 reception desk and chair
Secretarial Work Station: 1
Computer/IT Room: 8 server racks, 24 batteries
Workstations: 24
Workstation Drawer File Cabinets: 52
Miscellaneous:
•
Card Access/Security System

•
Trash Cans (~55)

•
Cubical Walls

◦
5' x 3': 110

◦
5' x 2': 30

◦
5' x 4': 3

◦
5' x 5': 17

•
Drawers/Filing Cabinet/Overhead Storage

◦
(2 drawer) Under desk mounted: 10

◦
(2 drawer) Under desk self-standing: 2

•
Overhead storage: 3

•
Cubical Desks

◦
2' X 3' (center): 8

◦
2' x 3' (return): 10

◦
2' x 2' (return): 5

◦
2' x 4' (return): 3

•
Wall Mounted Desk Parts

◦
2 ½' x 3 ½ (center): 5

◦
2 1/2 x 2 ½ (return): 8

◦
2 1/2 x 3 ½ (return): 8

•
Arms: 2 boxes

•
Connecting rods, corners , middle attachments, electrical: 7, 32 gallon trash
cans




9

--------------------------------------------------------------------------------




Exhibit B


Landlord FF&E
LEASED PERSONAL PROPERTY


1)
All security computers located in room #1000A

2)
All tables in ground floor conference room #1020

3)
All computer racks located in room #1038

4)
All communication racks located in room #1028, 1013, 2009

5)
UPS unit located in room #1012

6)
Refrigerators located in rooms #1011, 1083, 2038

7)
Two Conference room screens located in room #2001

8)
All white boards and cork boards located throughout the building in various
offices





7744458v.8



10

--------------------------------------------------------------------------------






LEASE AGREEMENT BETWEEN


TC TORREY PINES, LLC,


AS LANDLORD


AND


eBIOSCIENCE, INC.


AS TENANT












10240 SCIENCE CENTER DRIVE
SAN DIEGO, CALIFORNIA





--------------------------------------------------------------------------------




BASIC LEASE NFORMATION


Lease Date:
April 27, 2009
Landlord:
TC TORREY PINES, LLC, a Delaware limited liability company
Tenant:
eBIOSCIENCE, INC., a California corporation
Premises:
An approximately 49,347 Rentable square foot building (although Landlord makes
no representation as to the actual size of the Building or the Land) with a
street address of 10240 Science Center Drive, San Diego, California (the
"Building"), including approximately 1.5 acres of land on which the Building is
located (the "Land”) and including both surface and subterranean parking areas
(all of the foregoing constitutes the "Premises"). The Premises are outlined on
the plan attached to this Lease as Exhibit A.
Term:
Seventy-three (73) full calendar months, starting on the Commencement Date and
ending at 11:59 p.m. Pacific Time on the Expiration Date, subject to extension
 or earlier termination as provided in this Lease (the "Term"). As used herein,
a "Lease Year" means each consecutive twelve (12) month period commencing on
July 1 and ending on the succeeding June 30, except that the last Lease Year
shall end on July 31, 2015.
Commencement Date:
July 1, 2009 (the "Commencement Date")
Expiration Date:
July 31, 2015 (the "Expiration Date")
Basic Rent:
"Basic Rent" shall be the following amounts for the following periods of time:
 
Lease Year
Monthly Basic Rent
 
July 1, 2009
$-0-
 
July 1, 2010
$114,979
 
July 1, 2011
$120,407
 
July 1, 2012
$123,861
 
July 1, 2013
$127,315
 
July 1, 2014
$129,783
 
Tenant shall pre-pay Landlord an amount totaling One Hundred Fourteen Thousand
Nine Hundred Seventy-Nine Dollars ($114,979) upon full execution of this Lease,
which shall be applied towards the Monthly Basic Rent payment for the thirteenth
(13th) month of the Term
Security Deposit:
One Hundred Twenty-Nine Thousand Seven Hundred Eighty-Three Dollars ($129,783),
payable upon full execution of this Lease (the "Security Deposit").
Rent:
Basic Rent, Additional Rent (as defined in this Lease), and all other sums that
Tenant may owe to Landlord or otherwise be required to pay under this Lease
(collectively or individually "Rent")


i

--------------------------------------------------------------------------------






Permitted Use:
General office and laboratory use (such laboratory use to be limited to Tenant's
business operations as they exist on the date of full execution of this Lease or
any reasonably comparable uses, and for no other purpose without the Landlord's
consent, which may not be unreasonably withheld or delayed.
Liability Insurance Amount
Two Million Dollars ($2,000,000)
Tenant's Address for Notices:
Prior to the Commencement Date:
eBIOSCIENCE, INC.
10255 Science Center Drive
San Diego, CA 92121
Attention: Todd R. Nelson
Telephone: 858-784-5012
Facsimile : 858-642-2046
Email: todd.nelson@ebioscience.com
After the Commencement Date:
eBIOSCIENCE, INC.
10240 Science Center Drive
San Diego, CA 92121
Attention: Todd R. Nelson
Telephone: 858-784-5012
Facsimile : 858-642-2046
Email: todd.nelson@ebioscience.com
 
With Copy To:
With Copy To:
 
Richard M. Wirtz
Wirtz Hellen Kamp LLP
12760 High Bluff Drive, Suite 300
San Diego, California 92130
Telephone: 858.259.5009
Facsimile: 858.259.6008
E-Mail: rwirtz@wirtzlaw.com
Richard M. Wirtz
Wirtz Hellen Kamp LLP
12760 High Bluff Drive, Suite 300
San Diego, California 92130
Telephone: 858.259.5009
Facsimile: 858.259.6008
E-Mail: rwirtz@wirtzlaw.com
Landlord's Address for Notices:
TC Torrey Pines, LLC
c/o Trammell Crow Company
2001 Ross Avenue, Suite 3400
Dallas, Texas 75201
Attention: Asset Manager
Telephone: 214.979.6100
Facsimile: 214.863.4100
E-Mail: mhill2@trammellcrow.com
 
Landlord's Address for Payments:
TC Torrey Pines, LLC
c/o Trammell Crow Company
2001 Ross Avenue, Suite 3400
Dallas, Texas 75201
Attention: Asset Manager
Telephone: 214.979.6100
Facsimile: 214.863.4100
E-Mail: mhill2@trammellcrow.com
 




ii

--------------------------------------------------------------------------------




The foregoing Basic Lease Information (the “Basic Lease Information”) is
incorporated into and made a part of this Lease. If any conflict exists between
any Basic Lease Information and the other provisions of this Lease, then the
other provisions of this Lease shall control.

iii

--------------------------------------------------------------------------------






TABLE OF CONTENTS


Page No.
1.
Definitions and Basic Provisions    1



2.
Lease Grant    1



3.
Tender of Possession; Early Occupancy    1



4.
Rent    1

(a)
Payment    1

(b)
Operating Costs; Taxes    2

(c)
Taxes    3



5.
Delinquent Payments; Late Charges    3



6.
Security Deposit    3



7.
Services and Utilities    4

(a)
Landlord Obligations    4

(b)
Tenant Obligations    4

(c)
Security    4

(d)
Interruption of Utilities or Services    4



8.
Improvements; Alterations; Repairs; Maintenance    4

(a)
Improvements; Alterations    4

(b)
Repairs; Maintenance    5

(c)
Performance of Work    6

(d)
Mechanic's Liens    6



9.
Use    6



10.
Assignment and Subletting    7

(a)
Transfers    7

(b)
Consent Standards    7

(c)
Request for Consent    7

(d)
Conditions to Consent    7

(e)
Attornment by Subtenants    7

(f)
Cancellation    8

(g)
Additional Compensation    8

(h)
Permitted Transfers    8



11.
Insurance; Waivers; Subrogation; Indemnity    9

(a)
Tenant's Insurance    9

(b)
Landlord's Insurance    9

(c)
No Subrogation; Waiver of Property Claims    9

(d)
Indemnity    10



12.
Subordination; Attornment; Notice to Landlord's Mortgagee    10

(a)
Subordination    10

(b)
Attornment    10

(c)
Notice to Landlord's Mortgagee    11

(d)
Landlord's Mortgagee's Protection Provisions    11



13.
Condemnation    11

(a)
Total Taking    11

(b)
Partial Taking - Tenant's Rights    11

(c)
Partial Taking - Landlord's Rights    11


iv

--------------------------------------------------------------------------------




(d)
Temporary Taking    11

(e)
Award    12



14.
Fire or Other Casualty    12

(a)
Repair Estimate    12

(b)
Tenant's Rights    12

(c)
Landlord's Rights    12

(d)
Repair Obligation    12

(e)
Abatement of Rent    13



15.
Personal Property Taxes    13



16.
Events of Default    13

(a)
Default    13

(b)
Intentionally Omitted    13

(c)
Estoppel    13

(d)
Insurance    13

(e)
Mechanic's Liens    13

(f)
Other Defaults    13

(g)
Insolvency    14



17.
Remedies    14



18.
Payment by Tenant; Non-Waiver; Cumulative Remedies    15

(a)
Payment by Tenant    15

(b)
No Waiver    15

(c)
Cumulative Remedies    15

(d)
Landlord's Cure    15



19.
Intentionally Omitted    16



20.
Surrender of Premises    16



21.
Holding Over    16



22.
Certain Rights Reserved by Landlord    16

(a)
Building Operations    16

(b)
Prospective Purchasers and Lenders    16

(c)
Prospective Tenants    16



23.
Landlord Representations and Warranties    16



24.
Miscellaneous    17

(a)
Landlord Transfer    17

(b)
Landlord's Liability    17

(c)
Force Majeure    17

(d)
Brokerage    17

(e)
Estoppel Certificates    17

(f)
Notices    18

(g)
Separability    18

(h)
Amendments; Binding Effect    18

(i)
Quiet Enjoyment    18

(j)
No Merger    18

(k)
No Offer    18

(l)
Entire Agreement    18

(m)
Intentionally Omitted    18


v

--------------------------------------------------------------------------------




(n)
Governing Law    18

(o)
Recording    19

(p)
Water or Mold Notification    19

(q)
Joint and Several Liability    19

(r)
Financial Reports    19

(s)
Intentionally Omitted    19

(t)
Attorneys' Fees    19

(u)
Intentionally Omitted    19

(v)
Authority    19

(w)
Hazardous Materials    19

(x)
Prohibited Persons and Transactions    22

(y)
Time is of the Essence    22



25.
Other Provisions    22

(a)
Renewal Option    22

(b)
Signage    22

(c)
Access    22

(d)
Parking    22

(e)
Transportation Management    22

(f)
Modification of Lease for Landlord's Mortgagee    23

(g)
Exhibits    23





Exhibit A - Outline of Premises
Exhibit B - Confirmation of Commencement Date
Exhibit C - Form of Tenant Estoppel Certificate
Exhibit D - Renewal Option
Exhibit E - Approved Vendors List
Exhibit F - Leased Personal Property







vi

--------------------------------------------------------------------------------




LIST OF DEFINED TERMS


Page No.
Additional Rent    2
Advocate Arbitrators    2
Affiliate    1
Arbitration Agreement    2
Award    2
Basic Lease Information    iii
Basic Rent    i
Briefs    2
Building    i
Building's Structure    1
Building's System    1
Casualty    12
Commencement Date    i
Comparable Area    3
Comparable Buildings    3
Damage Notice    12
Default Rate    3
Disabilities Acts    6
Environmental Laws    19
Event of Default    13
Exercise Conditions    1
Exercise Notice    1
First Rebuttals    2
GAAP    9
Haz Mat Documents    21
Hazardous Material(s)    19
Hazardous Materials List    21
Including    1
Initial Liability Insurance Amount    ii
Intention to Transfer Notice    8
Land    i
Landlord    1
Landlord's Initial Statements    2
Landlord's Mortgagee    10
Landlord's Option Rent Calculation    1
Landlord's Rebuttal Statement    2
Law    1
Laws    1
Lease    1
Lease Year    i
Leased Personal Property    1
Loss    10
Market Rent    1
Mortgage    10
Neutral Appraiser    2
Neutral Arbitrator    2
OFAC    22
Operating Costs    2
Option    1
Option Rent    1
Option Term    1
Outside Agreement Date    1

vii

--------------------------------------------------------------------------------






Permitted Transfer    8
Permitted Transferee    8
Permitted Use    ii
Premises    i
Proposition 13    3
Rent    i
Repair Period    12
Review Period    2
Second Rebuttals    2
Security Deposit    i
Taking    11
Tangible Net Worth    9
Taxes    3
Tenant    1
Tenant Party    1
Tenant Response Date    1
Tenant Response Notice    1
Tenant's Initial Statements    2
Tenant's Option Rent Calculation    1
Tenant's Rebuttal Statement    2
Term    i
Transfer    7











viii

--------------------------------------------------------------------------------








LEASE


This Lease Agreement (this "Lease") is entered into as of the date set forth in
the Basic Lease Information between TC TORREY PINES, LLC, a Delaware limited
liability company (''Landlord''), and eBIOSCIENCE, INC., a California
corporation ("Tenant").


1.Definitions and Basic Provisions. The definitions and other provisions set
forth in the Basic Lease Information are incorporated herein by reference for
all purposes. Additionally, the following terms shall have the following
meanings when used in this Lease: "Affiliate" means any person or entity which,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with the party in question;
"Building's Structure" means the Building's (including the subterranean parking
structure's) exterior walls (excluding plate glass windows), roof, elevator
shafts, footings, foundations, structural portions of load­bearing walls,
structural floors and sub floors, and structural columns and beams; "Building's
Systems" means the Building's HVAC, fire and life-safety, plumbing, electrical,
and mechanical systems and the elevator(s); "Leased Personal Property" means the
personal property identified on Exhibit F hereto; "including" means including,
without limitation; "Laws" means all federal, state, and local laws, ordinances,
rules and regulations, all court orders, governmental directives, and
governmental orders and all interpretations of the foregoing, and all
restrictive covenants of record affecting the Premises, and "Law" means any of
the foregoing; and "Tenant Party" means any of the following persons: Tenant;
any assignees claiming by, through, or under Tenant; any subtenants claiming by,
through, or under Tenant; and any of their respective agents, contractors,
employees, licensees, guests and invitees.


2.Lease Grant. Subject to the terms of this Lease, Landlord leases to Tenant,
and Tenant leases from Landlord, the Premises and the Leased Personal Property,
for the Term.


3.Tender of Possession; Early Occupancy.


(a)     Landlord and Tenant presently anticipate that possession of the Premises
will be tendered to Tenant in the condition required by this Lease on the
Commencement Date. If Landlord is unable to tender possession of the Premises in
such condition to Tenant by the Commencement Date, then (a) the validity of this
Lease shall not be affected or impaired thereby, (b) Landlord shall not be in
default hereunder or be liable for damages therefor, and (c) Tenant shall accept
possession of the Premises when Landlord tenders possession thereof to Tenant.
Prior to occupying the Premises, Tenant shall execute and deliver to Landlord a
letter substantially in the form of Exhibit B hereto confirming (i) the
Commencement Date and the Expiration Date, (ii) that Tenant has accepted the
Premises, and (iii) that Landlord has performed all of its obligations with
respect to the Premises to be performed as of the Commencement Date; however,
the failure of Tenant to-execute such letter shall not defer the Commencement
Date or otherwise invalidate this Lease. Notwithstanding the foregoing, if
Landlord fails to deliver possession of the Premises in the condition required
by this Lease within sixty (60) days after the Commencement Date, Tenant may
immediately cancel this Lease by giving Landlord notice of cancellation,
provided that such notice is given within ten (10) business days after the
expiration of such sixty (60) day period, and if such notice is not given within
such period, Tenant's right to cancel this Lease as a result of a delay in the
Commencement Date shall lapse. In the event of such cancellation, any Security
Deposit and prepaid Basic Rent shall be returned to Tenant within fifteen (15)
days after receipt of Tenant's notice of cancellation, and neither party shall
have further rights or obligations hereunder.


(b)    At any time after the full execution of this Lease, provided that Tenant
has satisfied the provisions of Section 11(a) regarding insurance coverage,
Tenant shall, upon request, be afforded access to the Premises to commence its
initial construction of improvements (which construction shall be subject to the
provisions of this Lease). Such early occupancy shall not affect the Term or
advance the Commencement Date, but shall be subject to all of the provisions of
this Lease (as if the date of early possession were the Commencement Date) other
than those requiring the payment of Basic Rent or Additional Rent.


4.Rent.


(a)     Payment. Tenant shall timely pay Rent to Landlord, without notice or
demand, and without deduction, abatement, counterclaim or set off unless related
to uncured non-performance under Sections 8(b) and 23, by good and sufficient
check at Landlord's address provided for in this Lease, or in another reasonable

1

--------------------------------------------------------------------------------




manner (such as wire transfer into a lock-box required by Landlord's Mortgagee
(as defined herein)) or to another address specified by Landlord, and shall be
accompanied by all applicable state and local sales or use taxes, if any. The
obligations of Tenant to pay Basic Rent and other sums to Landlord and the
obligations of Landlord under this Lease are independent obligations. Basic Rent
shall be payable monthly in advance. The monthly installment of Basic Rent for
the thirteenth (13th) month of the Term shall be payable contemporaneously with
the execution of this Lease; thereafter, Basic Rent shall be payable on the
first (1st) day of each month beginning on the first (1st day of the fourteenth
(14th) month of the Term. The monthly Basic Rent for any partial month at the
beginning of the Term shall equal the product of 1/365 of the annual Basic Rent
in effect during the partial month and the number of days in the partial month
and shall be due on the Commencement Date. Payments of Basic Rent for any
partial calendar month at the end of the Term shall be similarly prorated.
Tenant shall pay Additional Rent (as defined below) at the same time and in the
same manner as Basic Rent.


(b) Operating Costs; Taxes.


(i)     Tenant shall pay to Landlord all Operating Costs (as such term is
defined herein) which accrue during the Term ("Additional Rent", which term also
includes Taxes, as defined in Subparagraph (c)), commencing with the seventh
(7th) month after the Commencement Date. Payments of Additional Rent shall be
due and payable within ten (10) business days after receipt of an invoice from
Landlord.


(ii)     The term "Operating Costs" means (a) capital improvements made in order
to comply with any Law promulgated after the Commencement Date by any
governmental authority or any interpretation hereafter rendered with respect to
any existing Law, as amortized using a commercially reasonable interest rate
over the useful economic life of such improvements as determined by Landlord in
its reasonable discretion; and (b) costs of insurance maintained by Landlord
under this Lease.


Operating Costs shall not include costs for (i) capital improvements, other than
capital improvements described in Section 4(b)(ii); (ii) repair and replacements
reimbursed by proceeds of insurance or by Tenant; (iii) interest, amortization
or other payments on loans to Landlord; (iv) depreciation; (v) leasing
commissions; (vi) legal expenses for services, other than those which directly
benefit Tenant (e.g., disputes involving Taxes); (vii) federal income taxes
imposed on or measured by the income of Landlord from the operation of the
Premises; (viii) Landlord's general corporate overhead and general and
administrative expenses; (ix) costs incurred in connection with upgrading the
Premises to comply with any Laws in effect prior to the Commencement Date,
including, without limitation, Disability Laws; or (x) costs arising from the
presence of Hazardous Materials in or about the Premises as of the Commencement
Date.


(iii)     The obligations of Tenant to pay Operating Costs (for any period which
is prior to the expiration of the Term) shall survive the expiration or
termination of this Lease.


(iv)     In the event of any dispute regarding the amount due as Additional
Rent, Tenant shall have the right, after reasonable notice and at reasonable
times, to inspect and photocopy Landlord's accounting records at Landlord's
office (or the office of Landlord's property manager, wherever such records are
located). If, after such inspection and photocopying, Tenant continues to
dispute the amount of Additional Rent, Tenant, or an agent designated by Tenant,
shall be entitled to audit and/or review Landlord's records to determine the
proper amount of Additional Rent due and payable by Tenant. If such audit or
review reveals that Landlord has overcharged Tenant, then within twenty (20)
days after the results of such audit are made available to Landlord, Landlord
shall reimburse Tenant the amount of such overcharge, together with any
reasonable costs incurred by Tenant in determining the overcharge. If the audit
reveals that Tenant was undercharged, then within twenty (20) days after the
results of the audit are made available to Tenant, Tenant shall reimburse
Landlord the amount of such undercharge. If Landlord desires to contest such
audit results, Landlord may do so by submitting the results of the audit to
arbitration pursuant to the terms and procedures of the American Arbitration
Association (in San Diego, California), within twenty (20) days of receipt of
the results of the audit, and the arbitration shall be final and binding upon
Landlord and Tenant. Landlord shall be required to maintain records of all
Operating Costs for the entirety of the two (2) year period (''Review Period")
following Landlord's delivery to Tenant of each

2

--------------------------------------------------------------------------------




invoice for Operating Costs. The payment by Tenant of any amounts pursuant to
Section 4(b) shall not preclude Tenant from questioning the correctness of any
invoice for Operating Costs provided by Landlord at any time during the Review
Period, but the failure of Tenant to object thereto prior to the expiration of
the applicable Review Period shall be conclusively deemed Tenant's approval of
such Operating Costs.


(c)     Taxes. Tenant shall pay all Taxes each Lease Year and partial Lease Year
falling within the Term. Tenant shall pay Taxes no later than their due date
(being the last date of payment before any penalties are imposed) and may pay
such Taxes in installments if allowed by the taxing authority. Tenant will
provide Landlord with evidence of payment concurrently with such payment. Tenant
will be responsible for any penalties assessed for a late payment. Landlord will
provide Tenant with copies of all bills for Taxes sufficiently in advance of the
due dates for payments so that Tenant can make the payments timely. Landlord
may, at its option, pay the Taxes, in which case Tenant shall reimburse Landlord
for the cost thereof within ten (10) days after receipt of an invoice. Also, if
Tenant shall default in its obligation to pay Taxes prior to any due date
(regardless of whether Tenant pays any associated penalties) then Landlord shall
have the right thereafter to collect one-twelfth (1/12th) of the estimated
annual Taxes in advance, which payments of estimated Taxes will be made along
with the payment of Basic Rent and adjusted annually. (In such event, Landlord
will pay the Taxes to the extent that estimated Taxes were paid by Tenant.)
"Taxes" means taxes, assessments, service payments and governmental charges or
fees whether federal, state, county or municipal, and whether they be by taxing
districts or authorities presently taxing or by others, subsequently created or
otherwise, and any other taxes and assessments (including non-governmental
assessments for common charges under a restrictive covenant or other private
agreement that are hot treated as part of Operating Costs) now or hereafter
attributable to the Premises (or its operation), excluding, however, penalties
and interest thereon and federal and state taxes on income (if the present
method of taxation changes so that in lieu of or in addition to the whole or any
part of any Taxes, there is levied on Landlord a capital tax directly on the
Rents received therefrom or a franchise tax, assessment, or charge based, in
whole or in part, upon such Rents for the Premises, then all such taxes,
assessments, or charges, or the part thereof so based, shall be deemed to be
included within the term "Taxes" for purposes hereof). Tenant and Landlord
acknowledge that Proposition 13 was adopted by the voters of the State of
California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants. In recognition of the decrease in the level and
quality of governmental services and amenities as a result of Proposition 13,
"Taxes" shall also include any governmental or private assessments or the
Premises' contribution towards a governmental or private cost-sharing agreement
for the purpose of augmenting or improving the quality of services and amenities
normally provided by governmental agencies, and any Taxes (or increases in
Taxes) which result from a change in ownership of the Premises. Taxes shall
include the costs of consultants retained in an effort to lower taxes and all
costs incurred in disputing any taxes or in seeking to lower the tax valuation
of the Premises. If Tenant desires to protest or appeal the appraised Premises,
or otherwise desire to seek to lower the amount of Taxes assessed, it shall give
notice to Landlord. Landlord may either (i) pursue such protest, appeal or
otherwise seek to lower the amount of Taxes, or (ii) permit Tenant to do so. If
Landlord fails to give Tenant notice of its election under clause (i) within
thirty (30) days after receipt of Tenant's notice, it will be deemed to have
made an election under clause (ii). If Tenant proceeds with any such protest,
appeal or other action seeking to lower Taxes, it shall keep Landlord timely
informed as to all developments. Tenant acknowledges the possibility that any
protest, appeal or other action seeking to lower the amount of Taxes may result
in an increase in the amount of Taxes, for which Tenant will be liable
hereunder.


5.Delinquent Payments; Late Charges. All past due payments required of Tenant
hereunder shall bear interest from the date due until paid at the lesser of the
Prime Rate (as defined in Section 17(b)) plus four percent (4%) per annum, or
the maximum lawful rate of interest (such lesser amount is referred to herein as
the "Default Rate"); additionally, Landlord, in addition to all other rights and
remedies available to it, may charge Tenant a late charge equal to five percent
(5%) of the delinquent payment to reimburse Landlord for its cost and
inconvenience incurred as a consequence of Tenant's delinquency, it being agreed
that the exact amount of Landlord's damages resulting from a delinquent payment
would be difficult and impractical to ascertain and that the amount of the
delinquent charge represents a good faith estimate thereof. In no event,
however, shall late charges permitted under this Section 5 or elsewhere in this
Lease, to the extent they are considered to be interest under applicable Law,
exceed the maximum lawful rate of interest. Notwithstanding the foregoing, the
late charges referenced above shall not be charged with respect to the first
occurrence per Lease Year (but not any subsequent occurrence per Lease Year)
during any Lease Year that Tenant fails to make any payment when due, and
thereafter,

3

--------------------------------------------------------------------------------




late charges shall not be charged until five (5) days after Landlord delivers
written notice of such delinquency to Tenant.


6.Security Deposit. Contemporaneously with the execution of this Lease, Tenant
shall pay to Landlord the Security Deposit, which shall be held by Landlord to
secure Tenant's performance of its obligations under this Lease. Unless
Landlord's Mortgagee (as defined herein) requires otherwise, Landlord may
comingle the Security Deposit with its own funds and shall not be deemed to be
holding the Security Deposit in trust or in a fiduciary capacity. No interest
shall be payable with respect to any Security Deposit unless otherwise required
by Law. The Security Deposit is not an advance payment of Rent or a measure or
limit of Landlord's damages upon an Event of Default (as defined herein).
Landlord may, from time to time following an Event of Default and without
prejudice to any other remedy, use all or a part of the Security Deposit to
perform any obligation Tenant fails to perform hereunder. Following any such
application of the Security Deposit, Tenant shall pay to Landlord on demand the
amount so applied in order to restore the Security Deposit to its original
amount. Provided that Tenant has performed all of its obligations hereunder,
Landlord shall, within thirty (30) days after the Term ends, return to Tenant
the portion of the Security Deposit which was not applied to satisfy Tenant's
obligations. If Landlord transfers its interest in the Premises and the
transferee assumes Landlord's obligations under this Lease as provided in
Section 24(a), then in conformity with the provisions of Section 1950.7 of the
California Civil Code, Landlord may assign the Security Deposit to the
transferee and Landlord thereafter shall have no further liability for the
return of the Security Deposit. Tenant specifically grants to Landlord (and
Tenant hereby waives the provisions of California Civil Code Section 1950.7 to
the contrary) a period of thirty (30) days following a surrender of the Leased
Premises by Tenant to Landlord within which to inspect the Leased Premises, make
required restorations and repairs, receive and verify workmen's billings
therefor, cure any other defaults, deduct any damages, and prepare a final
accounting with respect to the Security Deposit.


7.Services and Utilities.


(a)     Landlord Obligations. Landlord shall provide the Premises with
electrical, water, natural gas, and sewer.


(b)     Tenant Obligations. Tenant shall arrange for all of its own utility
services directly with the providers thereof, including electricity, water,
natural gas, sewer, telephone, internet, security, trash removal, window
washing, landscaping, and janitorial. Tenant shall pay the providers of such
services and utilities directly and shall indemnify and hold Landlord harmless
from any liability with respect thereto.


(c)     Security. Tenant hereby acknowledges that Landlord shall have no
obligation to provide guard service or other security measures for the benefit
of the Premises. Tenant may utilize the existing security facilities within the
Premises, but Tenant assumes all liability with respect thereto. Any security
measures desired by Tenant for the benefit of the Premises shall be provided by
Tenant, at Tenant's sole cost and expense. Tenant hereby assumes all
responsibility for the protection of Tenant and its agents, employees,
contractors, invitees and guests, and the property thereof, from acts of third
parties. Tenant shall have the right to install security systems within and
without the Premises subject to Landlord's prior approval, which approval shall
not be unreasonably withheld, conditioned or delayed.

4

--------------------------------------------------------------------------------






(d)     Interruption of Utilities or Services. Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any utility or other service, or for any diminution in the quality or
quantity thereof, when such failure or delay or diminution is occasioned, in
whole or in part, by breakage, repairs, replacements, or improvements, by any
strike, lockout or other labor trouble, by inability to secure electricity, gas,
water, or other fuel at the Premises after reasonable effort to do so, by any
riot or other dangerous condition, emergency, accident or casualty whatsoever,
by act or default of Tenant, any utility service provider, or other parties, or
by any other cause beyond Landlord's reasonable control; and unless Landlord is
grossly negligent or engages in willful misconduct, such failures or delays or
diminution shall never be deemed to constitute an eviction or disturbance of
Tenant's use and possession of the Premises or relieve Tenant from paying Rent
or performing any of its obligations under this Lease. Furthermore, Landlord
shall not be liable, under any circumstances for a loss of, or injury to,
property or for injury to, or interference with, Tenant's business, including,
without limitation, loss of profits, however occurring, through or in connection
with or incidental to a failure to furnish any of the services or utilities as
set forth in this Section 7.


8.Improvements; Alterations; Repairs; Maintenance.


(a)     Improvements; Alterations. Except as expressly set forth in this Lease,
the Premises and the Leased Personal Property will be delivered to Tenant and
accepted by Tenant in an "as-is" condition on the Commencement Date, and Tenant
acknowledges that except as expressly set forth in this Lease, neither Landlord
nor any representative of Landlord has made any representation or warranty
regarding the condition of the Premises, or the suitability of the Premises for
the conduct of Tenant's business. Any improvements, alterations or additions to
the Premises desired by Tenant shall be installed at Tenant's expense only in
accordance with plans and specifications which shall be submitted to and
approved in writing by Landlord, which approval shall be governed by the
provisions set forth in this Section 8(a). No improvements, alterations or
additions in or to the Premises may be made without Landlord's prior written
consent, which shall not be unreasonably withheld or delayed; however, Landlord
may withhold its consent to any improvement, alteration or addition that would
adversely affect (in the discretion of Landlord applying commercially reasonable
standards) the (i) Building's Structure or the Building's Systems (including the
Building's restrooms, elevators, or mechanical rooms), or (ii) exterior
appearance of the Building. Notwithstanding the foregoing, any improvements,
alterations or additions which do not adversely affect the portions of the
Premises described in clause (i) or (ii) above and which cost less than Ten
Thousand Dollars ($10,000) in any instance, or Fifty Thousand Dollars ($50,000)
cumulatively over the Term, shall not require Landlord's consent; but prior
notice shall be given to Landlord in accordance with Section 8(c). Without
limiting the generality of the foregoing, Tenant shall not paint or install
lighting or decorations, signs, window or door lettering, or advertising media
of any type visible from the exterior of the Premises without the prior written
consent of Landlord, which consent will not be unreasonably withheld. All
improvements, alterations or additions shall be constructed, maintained, and
used by Tenant, at its risk and expense, in accordance with all Laws; Landlord's
consent to or approval of any improvements, alterations or additions (or the
plans therefor) shall not constitute a representation or warranty by Landlord,
nor Landlord's acceptance, that the same comply with sound architectural and/or
engineering practices or with all applicable Laws, and Tenant shall be solely
responsible for ensuring all such compliance.


(b)     Repairs; Maintenance. Landlord shall, at its sole expense, but subject
to the right to pass-through to Tenant those expenses which constitute Operating
Costs, be responsible for the maintenance, repair and replacement (if required)
of the Building's Structure and, as set forth below, for any replacements of
Building Systems which constitute capital expenditures under GAAP (as defined
herein). Tenant shall, at its sole expense, be responsible for the maintenance,
repair and replacement (as required) of all other aspects of the Premises and
the Leased Personal Property, including the exterior of the Premises (including
landscaping, and exterior painting, as required, and including window washing),
all parking areas and the Building Systems. Tenant shall keep the Premises in a
clean, safe, and operable condition for the conduct of Tenant's business in
accordance with all Laws and any equipment manufacturer's suggested service
programs. Tenant shall repair or replace, subject to Landlord's direction and
supervision, any damage to the Premises (including the Building's Structure or
the Building's Systems) caused by a Tenant Party. Damage does not include normal
wear and tear and deterioration. Tenant shall obtain and maintain during the
Term, at Tenant's expense, service or maintenance contracts with outside vendors
for those Building Systems for which service or maintenance contracts are
customarily obtained and maintained, including the HVAC and elevator, and upon
written request of Landlord Tenant shall provide Landlord with copies of such
service or maintenance contracts for approval, which approval will not be
unreasonably withheld. Exhibit E

5

--------------------------------------------------------------------------------




is a list of pre-approved vendors which Tenant may use to provide maintenance,
but Landlord may disapprove of any of such vendors in the future if Landlord has
a reasonable basis to do so. For clarification, Tenant shall be responsible for
the maintenance and repair of the Building Systems regardless of whether or not
it maintains service and maintenance contracts therefor. Notwithstanding the
foregoing, if any of the Building Systems cannot be properly repaired and
require replacement, and such replacement is considered a capital expenditure
under GAAP (as defined herein), then the cost of such replacement shall be borne
by Landlord (and such cost will not be considered an Operating Cost). If Tenant
fails to undertake any required maintenance or to perform any required repair or
replacement work within thirty (30) days after the date that Landlord gives
notice to Tenant that any required maintenance, or any required repair or
replacement work, needs to be performed (or such longer period as is reasonably
necessary to undertake such maintenance or to perform such repair or replacement
work provided that Tenant shall continuously and diligently pursue such
maintenance, or repair or replacement work until substantially completed), then
Landlord may make the same at Tenant's cost. The cost of any maintenance, repair
or replacement work performed by Landlord under this Section 8 shall be paid by
Tenant to Landlord within thirty (30) days after Landlord has invoiced Tenant
therefore (except to the extent covered by insurance maintained by Landlord). As
a material inducement to Landlord entering into this Lease, Tenant waives any
right to terminate this Lease under Section 1932(1) and 1941 of the California
Civil Code.


(c)     Performance of Work. All alterations, improvements and additions
described in Section 8(a) which require Landlord's consent, and all repair and
maintenance described in Section 8(b) which involves the Building Structure or
Building Systems to be performed by Tenant shall be performed only by licensed
contractors and subcontractors approved in writing by Landlord, which approval
will not be unreasonably withheld or delayed. Tenant shall cause all contractors
and subcontractors to procure and maintain insurance coverage naming Landlord,
Landlord's property management company (if any), Landlord's asset management
company and Landlord's Mortgagee as additional insureds against such risks, in
such amounts, and with such companies as Landlord may reasonably require. Tenant
shall provide Landlord with the identities, mailing addresses and telephone
numbers of all persons performing work or supplying materials at least ten (10)
days prior to beginning such construction so that Landlord may post on and about
the Premises notices of non-responsibility pursuant to applicable Laws. All such
work shall be performed in accordance with all Laws and in a good and
workmanlike manner so as not to damage the Premises (including the Building's
Structure and the Building's Systems). All such work which may affect the
Building's Structure or the Building's Systems must be approved by the
Building's engineer of record, at Tenant's expense and, at Landlord's election,
shall be performed by Landlord's usual contractor for such work. All work
affecting the roof of the Building shall be performed by Landlord's roofing
contractor and no such work will be permitted if it would void or reduce the
warranty on the roof.


(d)     Mechanic's Liens. All work performed, materials furnished, or
obligations incurred by or at the request of a Tenant Party shall be deemed
authorized and ordered by Tenant only, and Tenant shall use its best efforts to
prohibit any mechanic's liens from being filed against the Premises in
connection therewith. Upon completion of any such work, Tenant shall use its
best efforts to deliver to Landlord final and unconditional lien waivers from
all contractors, subcontractors and materialmen who performed such work (in
California statutory forms). If any mechanic's lien is filed, Tenant will not be
in default hereunder if Tenant shall, within ten (10) days after Landlord has
delivered notice of the filing thereof to Tenant (or such earlier time period as
may be necessary to prevent the forfeiture of the Premises or any interest of
Landlord therein or the imposition of a civil or criminal fine with respect
thereto), either (i) pay the amount of the lien and cause the lien to be
released of record, or (ii) diligently contest such lien and deliver to Landlord
a bond or other security reasonably satisfactory to Landlord in accordance with
California Civil Code Section 3143. If Tenant fails to timely take either such
action, then Landlord may pay the lien claim, and any amounts so paid, including
expenses and interest, shall be paid by Tenant to Landlord within ten (10) days
after Landlord has invoiced Tenant therefor. Landlord and Tenant acknowledge and
agree that their relationship is and shall be solely that of "landlord-tenant"
(thereby excluding a relationship of "owner-contractor," "owner-agent" or other
similar relationships). Accordingly, all materialmen, contractors, artisans,
mechanics, laborers and any other persons now or hereafter contracting with
Tenant, any contractor or subcontractor of Tenant or any other Tenant Party for
the furnishing of any labor, services, materials, supplies or equipment with
respect to any portion of the Premises, at any time from the date hereof until
the end of the Term, are hereby charged with notice that they look exclusively
to Tenant to obtain payment for same. Nothing herein shall be deemed a consent
by Landlord to any liens being placed upon the Premises or Landlord's interest
therein due to any work performed by or for Tenant or deemed to give any
contractor or subcontractor or materialman any right or interest in any funds
held by Landlord to reimburse Tenant for any portion of the cost of such work.
Tenant

6

--------------------------------------------------------------------------------




shall defend, indemnify and hold harmless Landlord and its agents and
representatives from and against all claims, demands, causes of action, suits,
judgments, damages and expenses (including attorneys' fees) in any way arising
from or relating to the failure by any Tenant Party to pay for any work
performed, materials furnished, or obligations incurred by or at the request of
a Tenant Party. This indemnity provision shall survive termination or expiration
of this Lease.


9.Use. Tenant shall occupy and use the Premises only for the Permitted Use and
in compliance with all Laws relating to the use, condition, access to, and
occupancy of the Premises (including zoning ordinances) Tenant will not commit
waste, overload the Building's Structure or the Building's Systems or subject
the Premises to any use that would damage the Premises, normal wear and tear and
deterioration excepted. Notwithstanding anything in this Lease to the contrary,
as between Landlord and Tenant, subsequent to the Commencement Date, Tenant
shall bear the risk of complying with Title III of the Americans With
Disabilities Act of 1990, any state laws governing handicapped access or
architectural barriers, and all rules, regulations, and guidelines promulgated
under such laws, as amended from time to time (the "Disabilities Acts"). The
Premises shall not be used for any use which is disreputable, creates
extraordinary fire hazards, or for the storage of any Hazardous Materials (other
than typical office supplies [e.g., photocopier toner] or laboratory chemicals
and supplies which are incident to Tenant's business operations, and then only
in compliance with all Laws and the provisions of Section 24(w)).


10.Assignment and Subletting.


(a)     Transfers. Except as provided in Section 10(h),Tenant shall not, without
the prior written consent of Landlord, (i) assign, transfer, or encumber this
Lease or any estate or interest herein:, whether directly or by operation of
law, (ii) permit any other entity to become Tenant hereunder by merger,
consolidation, or other reorganization, (iii) if Tenant is an entity other than
a corporation whose stock is publicly traded, permit the transfer of an
ownership interest in Tenant so as to result in a change in the current control
of Tenant, (iv) sublet any portion of the Premises, or (v) grant any license,
concession, or other right of occupancy of any portion of the Premises (any of
the events listed in Section 10(a)(i) through 10(a)(v) being a "Transfer").


(b)     Consent Standards. Landlord shall not unreasonably withhold or delay its
consent to any Transfer of the Premises, provided that the proposed transferee
(i) is creditworthy, (ii) has a good reputation in the business community, (iii)
will use the Premises for the Permitted Use, (iv) is not a governmental entity,
or subdivision or agency thereof. (it being agreed that the University of
California is not considered to be a governmental entity, or subdivision or
agency thereof for purposes of the restriction in this Section 10(b)).
Additionally, Landlord may withhold its consent in its sole discretion to any
proposed Transfer if any Event of Default by Tenant then exists.


(c)     Request for Consent. If Tenant requests Landlord's consent to a
Transfer, then, at least fifteen (15) business days prior to the effective date
of the proposed Transfer, Tenant shall provide Landlord with a written
description of all terms and conditions of the proposed Transfer, copies of the
proposed documentation, and the following information about the proposed
transferee: name and address; reasonably satisfactory information about its
business and business history; its proposed use of the Premises; banking,
financial, and other credit information; and general references sufficient to
enable Landlord to determine the proposed transferee's creditworthiness and
character. Tenant shall reimburse Landlord immediately upon request for its
reasonable attorneys' fees incurred in connection with considering any request
for consent to a Transfer, not to exceed Two Thousand Five Hundred Dollars
($2,500).


(d)     Conditions to Consent. If Landlord consents to a proposed Transfer, then
the proposed transferee shall deliver to Landlord a written agreement whereby it
expressly assumes Tenant's obligations hereunder; however, any transferee of
less than all of the space in the Premises shall be liable only for obligations
under this Lease that are properly allocable to the space subject to the
Transfer for the period of the Transfer. No Transfer shall release Tenant from
its obligations under this Lease, but rather Tenant and its transferee shall be
jointly and severally liable therefor. Landlord's consent to any Transfer shall
not waive Landlord's rights as to any subsequent Transfers. If an Event of
Default occurs while the Premises or any part thereof are subject to a Transfer,
then Landlord, in addition to its other remedies, may collect directly from such
transferee all Rents becoming due to Tenant and apply such Rents against Rent.
Tenant authorizes its transferees to make payments of Rent directly to Landlord
upon receipt of notice from Landlord to do so following the occurrence of an
Event of Default hereunder,

7

--------------------------------------------------------------------------------




Tenant shall pay for the cost of any demising walls or other improvements
necessitated by a proposed subletting or assignment.


(e)     Attornment by Subtenants. Each sublease by Tenant hereunder shall be
subject and subordinate to this Lease and to the matters to which this Lease is
or shall be subordinate, and each subtenant by entering into a sublease is
deemed to have agreed that in the event of termination, re-entry or
dispossession by Landlord under this Lease, Landlord may, at its option, take
over all of the right, title and interest of Tenant, as sublandlord, under such
sublease, and such subtenant shall, at Landlord's option, attorn to Landlord
pursuant to the then executory provisions of such sublease, except that Landlord
shall not be (i) liable for any previous act or omission of Tenant under such
sublease, (ii) subject to any counterclaim, offset or defense that such
subtenant might have against Tenant, (iii) bound by any previous modification of
such sublease not approved by Landlord in writing or by any Rent or additional
Rent or advance Rent which such subtenant might have paid for more than the
current month to Tenant, and all such Rent shall remain due and owing,
notwithstanding such advance payment, (iv) bound by any security or advance
Rental deposit made by such subtenant which is not delivered or paid over to
Landlord and with respect to which such subtenant shall look solely to Tenant
for refund or reimbursement, or (v) obligated to perform any work in the
subleased space or to prepare it for occupancy, and in connection with such
attornment, the subtenant shall execute and deliver to Landlord any instruments
Landlord may reasonably request to evidence and confirm such attornment. Each
subtenant or licensee of Tenant shall be deemed, automatically upon and as a
condition of its occupying or using the Premises or any part thereof, to have
agreed to be bound by the terms and conditions set forth in this Section 10(e).
The provisions of this Section 10(e) shall be self-operative, and no further
instrument shall be required to give effect to this provision.


(f)     Cancellation. In the event that Tenant intends to Transfer all or
substantially all of its interest in this Lease, Tenant shall give Landlord
notice (the "Intention to Transfer Notice") of such intended Transfer (whether
or not a potential transferee has been identified or the terms and conditions of
such Transfer have been determined), Landlord shall have the right and option,
by giving notice to Tenant within thirty (30) days after receipt of the Intent
to Transfer Notice, to cancel this Lease as of the date the intended Transfer is
to be effective (or, if no date is set forth in the Intention to Transfer
Notice, as of a date which is sixty (60) days after the date of receipt of such
Intention to Transfer Notice). Thereafter, Landlord may lease such portion of
the Premises to an identified prospective transferee (or to any other person)
without liability to Tenant. Landlord's election not to cancel the Lease does
not relieve Tenant from complying with other provisions of this Section 10 with
respect to Transfers.


(g)     Additional Compensation. Tenant shall pay to Landlord, immediately upon
receipt thereof, fifty percent (50%) of the excess of (i) all compensation
received by Tenant for a Transfer less the actual out-of-pocket costs reasonably
incurred by Tenant with unaffiliated third parties (i.e., brokerage commissions
and tenant finish work) in connection with such Transfer (such costs shall be
amortized on a straight-line basis over the term of the Transfer in question)
over (ii) the Rent allocable to the portion of the Premises covered thereby.


(h)     Permitted Transfers. Notwithstanding Section 10(a), Tenant may Transfer
all or part of its interest in this Lease or all or part of the Premises (a
"Permitted Transfer) to the following types of entities (a "Permitted
Transferee") without the written consent of Landlord, provided that such
Transfer is bona fide and not an attempt to circumvent the restrictions in this
Section 10:


(i)     an Affiliate of Tenant;


(ii)     any corporation, limited partnership, limited liability partnership,
limited liability company or other business entity in which or with which
Tenant, or its corporate successors or assigns, is merged, reversed merged, or
consolidated, in accordance with applicable statutory provisions governing
merger and consolidation of business entities, so long as (A) Tenant's
obligations hereunder are assumed by the entity surviving such merger or created
by such consolidation; and (B) the Tangible Net Worth of the surviving or
created entity is not less than the Tangible Net Worth of Tenant as of the date
of this Lease; or


(iii)     any corporation, limited partnership, limited liability partnership,
limited liability company or other business entity acquiring all or
substantially all of Tenant's assets, so long as (A) Tenant's obligations
hereunder are assumed by the entity surviving such merger or created by such

8

--------------------------------------------------------------------------------




consolidation; and (B) such entity's Tangible Net Worth after such acquisition
is not less than the Tangible Net Worth of Tenant as of the date of this Lease.


Tenant shall promptly notify Landlord of any such Permitted Transfer. Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, reverse merger,
consolidation, or acquisition, the surviving or acquiring entity shall expressly
assume in writing the obligations of Tenant hereunder. Additionally, the
Permitted Transferee shall comply with all of the terms and conditions of this
Lease, including the Permitted Use, and the use of the Premises by the Permitted
Transferee may not violate any other agreements affecting the Premises. No later
than thirty (30) days after the effective date of any Permitted Transfer, Tenant
agrees to furnish Landlord with (i) copies of the instrument effecting any of
the foregoing Transfers (with any information which Tenant reasonably deems to
be confidential redacted), (ii) documentation establishing Tenant's satisfaction
of the requirements set forth above applicable to any such Transfer, and (iii)
evidence of insurance as required under this Lease with respect to the Permitted
Transferee. The occurrence of a Permitted Transfer shall not waive Landlord's
rights as to any subsequent Transfers. "Tangible Net Worth" means the excess of
total assets over total liabilities, in each case as determined in accordance
with generally accepted accounting principles consistently applied ("GAAP"),
excluding, however, from the determination of total assets all assets which
would be classified as intangible assets under GAAP including goodwill,
licenses, patents, trademarks, trade names, copyrights, and franchises. Any
subsequent Transfer by a Permitted Transferee shall be subject to the terms of
this Section 10.


11.Insurance; Waivers; Subrogation; Indemnity.


(a)     Tenant's Insurance. Effective as of the Commencement Date, and
continuing throughout the Term, Tenant shall maintain the following insurance
policies: (i) commercial general liability insurance in amounts of Two Million
Dollars ($2,000,000) per occurrence, or such increased sum as may be required by
Landlord if commercially reasonable and consistent with other leases in the
geographic vicinity of the Premises, but the increase may not exceed the
corresponding percentage increase in the consumer price index (CPI-U Los
Angeles-Riverside-Orange County Area) from the date of this Lease through the
date of the requested increase in coverage (and, if the use and occupancy of the
Premises include any activity or matter that is or may be excluded from coverage
under a commercial general liability policy [e.g., the sale, service or
consumption of alcoholic beverages], Tenant shall obtain such endorsements to
the commercial general liability policy or otherwise obtain insurance to insure
all liability arising from such activity or matter [including liquor liability,
if applicable] in such amounts as Landlord may reasonably require), insuring
Tenant, Landlord, Landlord's property management company, Landlord's asset
management company, and, if requested in writing by Landlord, Landlord's
Mortgagee, against all liability for injury to or death of a person or persons
or damage to property arising from the use and occupancy of the Premises, (ii)
insurance covering the full value of all alterations and improvements and
betterments in the Premises, naming Landlord and Landlord's Mortgagee as
additional loss payees as their interests may appear, (iii) insurance covering
the full value of all furniture, trade fixtures and personal property (including
property of Tenant or others) in the Premises, (iv) contractual liability
insurance sufficient to cover Tenant's indemnity obligations hereunder (but only
if such contractual liability insurance is not already included in Tenant's
commercial general liability insurance policy), (v) worker's compensation
insurance, and (vi) business interruption insurance for a period of at least
eighteen (18) months. Tenant's insurance shall provide primary coverage to
Landlord when any policy issued to Landlord provides duplicate or similar
coverage, and in such circumstance Landlord's policy will be excess over
Tenant's policy. Tenant shall furnish to Landlord certificates of such insurance
and such other evidence satisfactory to Landlord of the maintenance of all
insurance coverages required hereunder at least ten (10) days prior to the
Commencement Date, and at least fifteen (15) days prior to each renewal of said
insurance, and Tenant shall obtain a written obligation (which may be in the
form of ACORD 25 certificate of insurance) on the part of each insurance company
to endeavor to notify Landlord at least ten (10) days before cancellation or a
material change of any such insurance policies. All such insurance policies
shall be in form, and issued by companies with an A.M. Best rating of A+:VII or
better, reasonably satisfactory to Landlord. If Tenant fails to comply with the
foregoing insurance requirements or to deliver to Landlord the certificates or
evidence of coverage required herein, Landlord, in addition to any other remedy
available pursuant to this Lease or otherwise, may, but shall not be obligated
to, obtain such insurance and Tenant shall pay to Landlord on demand the premium
costs thereof.

9

--------------------------------------------------------------------------------






(b)     Landlord's Insurance. Throughout the Term of this Lease, Landlord shall
maintain, as a minimum, the following insurance policies: (i) property insurance
for the Building's replacement value (excluding property required to be insured
by Tenant), less a commercially-reasonable deductible if Landlord so chooses,
(ii) commercial general liability insurance in an amount of not less than Two
Million Dollars ($2,000,000), (iii) Rent loss insurance for a period of at least
eighteen (18) months, and (iv) insurance covering the Leased Personal Property.
Landlord may, but is not obligated to, maintain such other insurance and
additional coverages as it may deem necessary or as required by any Landlord's
Mortgagee. The cost of all insurance carried by Landlord with respect to the
Premises shall be included in Operating Costs. The foregoing insurance policies
and any other insurance carried by Landlord shall be. for the sole benefit of
Landlord and under Landlord's sale control, and Tenant shall have no right or
claim to any proceeds thereof or any other rights thereunder, provided however,
that notwithstanding anything to the contrary in this Lease, Tenant shall not be
required to reimburse Landlord for any Loss (as defined in Subparagraph (d)) to
the extent of any insurance proceeds actually collected by Landlord from its
insurance policies. Although Tenant is not obligated under this Lease to occupy
the Premises, Tenant acknowledges that the cost of insurance may increase
significantly if the Premises are vacant.


(c)     No Subrogation; Waiver of Property Claims. Landlord and Tenant each
waives any claim it might have against the other for any damage to or theft,
destruction, loss, or loss of use of any property, to the extent the same is
insured against under any insurance policy of the types described in this
Section 11 that covers the Premises, Landlord's or Tenant's fixtures, personal
property, leasehold improvements, or business, or is required to be insured
against under the terms hereof, REGARDLESS OF WHETHER THE NEGLIGENCE OF THE
OTHER PARTY CAUSED SUCH LOSS (DEFINED BELOW). Each party shall cause its
insurance carrier to endorse all applicable policies waiving the carrier's
rights of recovery under subrogation or otherwise against the other party.
Notwithstanding any provision in this Lease to the contrary, Landlord, its
agents, employees and contractors shall not be liable to Tenant or to any party
claiming by, through or under Tenant for (and Tenant hereby releases Landlord
and its servants, agents, contractors, employees and invitees from any claim or
responsibility for) any damage to or destruction, loss, or loss of use, or theft
of any property of any Tenant party located in or about the Premises, caused by
casualty, theft, fire, third parties or any other matter or cause, REGARDLESS OF
WHETHER THE NEGLIGENCE OF ANY PARTY CAUSED SUCH LOSS IN WHOLE OR IN PART. Tenant
acknowledges that Landlord shall not carry insurance on, and shall not be
responsible for damage to, any property of any Tenant Party located in or about
the Premises.


(d)     Indemnity. Subject to Section 11(c), Tenant shall defend, indemnify, and
hold harmless Landlord and its representatives and agents from and against all
claims, demands, liabilities, causes of action, suits, judgments, damages, and
expenses (including reasonable attorneys' fees) arising from any injury to or
death of any person or the damage to or theft, destruction, loss, or loss of use
of, any property (a ''Loss'') (i) to the extent caused by the negligence or
willful misconduct of any Tenant Party, (ii) occurring at the Premises or
resulting from the use or occupancy of the Premises by Tenant, or (iii) arising
out of the installation, operation, maintenance, repair or removal of any
property of any Tenant Party located at the Premises. Only to the extent Tenant
maintains insurance for the act, Landlord and Tenant agree that clauses (ii) and
(iii) of this indemnity are intended to indemnify Landlord and its agents
against the consequences of their own negligence or fault, even when Landlord or
its agents are jointly, comparatively, contributively, or concurrently negligent
with Tenant; and even though any such claim, cause of action or suit is based
upon or alleged to be based upon the strict liability of Landlord or its agents;
however, such indemnity shall not apply to the sale or gross negligence or
willful misconduct of Landlord or its agents. Subject to Section 11(c), Landlord
shall defend, indemnify, and hold harmless Tenant and its agents from and
against all claims, demands, liabilities, causes of action, suits, judgments,
damages, and expenses (including reasonable attorneys' fees) for any Loss
arising from any occurrence at the Premises to the extent caused by the sole or
gross negligence, or willful misconduct of Landlord or its agents. The
indemnities set forth in this Lease shall survive termination or expiration of
this Lease and shall not terminate or be waived, diminished or affected in any
manner by any abatement or apportionment of Rent under any provision of this
Lease. If any proceeding is filed for which indemnity is required hereunder, the
indemnifying party agrees, upon request therefor, to defend the indemnified
party in such proceeding at its sole cost utilizing counsel satisfactory to the
indemnified party.


12.Subordination; Attornment; Notice to Landlord's Mortgagee.


(a)     Subordination. This Lease shall be subordinate to any deed of trust,
mortgage, or other security instrument (each, a "Mortgage"), or any ground
lease, master lease, or primary lease (each, a "Primary

10

--------------------------------------------------------------------------------




Lease"), that now or hereafter covers all or any part of the Premises (the
mortgagee under any such Mortgage, beneficiary under any such deed of trust, or
the lessor under any such Primary Lease is referred to herein as a "Landlord's
Mortgagee"). Any Landlord's Mortgagee may elect, at any time, unilaterally, to
make this Lease superior to its Mortgage, Primary Lease, or other interest in
the Premises by so notifying Tenant in writing. The provisions of this Section
shall be self-operative and no further instrument of subordination shall be
required; however, in confirmation of such subordination, Tenant shall execute
and return to Landlord (or such other party designated by Landlord) within ten
(10) days after written request therefor such documentation, in recordable form
if required, as a Landlord's Mortgagee may reasonably request to evidence the
subordination of this Lease to such Landlord's Mortgagee's Mortgage or Primary
Lease, provided that such Landlord's Mortgagee agrees to a commercially
reasonable non-disturbance agreement, or, if the Landlord's Mortgagee so elects,
the subordination of such Landlord's Mortgagee's Mortgage or Primary Lease to
this Lease.


(b)     Attornment. Tenant shall attorn to any party succeeding to Landlord's
interest in the Premises, whether by purchase, foreclosure, deed in lieu of
foreclosure, power of sale, termination of lease, or otherwise, upon such
party's request, and shall execute such agreements confirming such attornment as
such party may reasonably request, but subject to the provisions of any
non-disturbance agreement which was provided to the Tenant by Landlord's
Mortgagee.


(c)     Notice to Landlord's Mortgagee. Tenant shall not seek to enforce any
remedy it may have for any default on the part of Landlord without first giving
written notice (by any of the means of giving notice set forth in this Lease),
specifying the default or alleged default in reasonable detail, to any
Landlord's Mortgagee whose address has been given to Tenant, and affording such
Landlord's Mortgagee a reasonable opportunity to perform Landlord's obligations
hereunder or to otherwise initiate any dispute resolution procedures set forth
herein or which Tenant and Landlord's Mortgagee shall mutually agree upon.


(d)     Landlord's Mortgagee's Protection Provisions. If Landlord's Mortgagee
shall succeed to the interest of Landlord under this Lease, Landlord's Mortgagee
shall not be: (i) liable for any act or omission of any prior lessor (including
Landlord); (ii) bound by any Rent or additional Rent or advance Rent which
Tenant might have paid for more than the current month to any prior lessor
(including Landlord), and all such Rent shall remain due and owing,
notwithstanding such advance payment; (iii) bound by any security or advance
Rental deposit made by Tenant which is not delivered or paid over to Landlord's
Mortgagee and with respect to which Tenant shill look solely to Landlord for
refund or reimbursement; (iv) bound by any termination, amendment or
modification of this Lease made without Landlord's Mortgagee's consent and
written approval, except for those terminations, amendments and modifications
permitted to be made by Landlord without Landlord's Mortgagee's consent pursuant
to the terms of the loan documents between Landlord and Landlord's Mortgagee;
(v) subject to the defenses which Tenant might have against any prior lessor
(including Landlord); and (vi) subject to the offsets which Tenant might have
against any prior lessor (including Landlord) except for those offset rights
which (vii) are expressly provided in this Lease, (viii) relate to periods of
time following the acquisition of the Premises by Landlord's. Mortgagee, and
(ix) Tenant has provided written notice to Landlord's Mortgagee and provided
Landlord's Mortgagee a reasonable opportunity to cure the event giving rise to
such offset event. Landlord's Mortgagee shall have no liability or
responsibility under or pursuant to the terms of this Lease or otherwise after
it ceases to own an interest in the Premises. Nothing in this Lease shall be
construed to require Landlord's Mortgagee to see to the application of the
proceeds of any loan, and Tenant's agreements set forth herein shall not be
impaired on account of any modification of the documents evidencing and securing
any loan.


13.Condemnation.


(a)     Total Taking. If the entire Premises is taken by right of eminent domain
or conveyed in lieu thereof (a "Taking"), this Lease shall terminate as of the
date of the Taking.


(b)     Partial Taking - Tenant's Rights. If any part of the Premises becomes
subject to a Taking and such Taking will prevent Tenant from conducting on a
permanent basis its business in the Premises in a manner substantially
comparable to that conducted immediately before such Taking, then Tenant may
terminate this Lease as of the date of such Taking by giving written notice to
Landlord within thirty (30) days after the Taking, and Basic Rent and Additional
Rent shall be apportioned as of the date of such Taking. If Tenant does not
terminate this Lease, then Rent shall be abated on a reasonable basis as to that
portion of the Premises rendered untenantable by

11

--------------------------------------------------------------------------------




the Taking. Tenant hereby waives any and all rights it might otherwise have
pursuant to Section 1265.130 of the California Code of Civil Procedure.


(c)     Partial Taking - Landlord's Rights. If any material portion, but less
than all, of the Premises becomes subject to a Taking, or if Landlord is
required to pay any of the proceeds arising from a Taking to a Landlord's
Mortgagee, then Landlord may terminate this Lease by delivering written notice
thereof to Tenant within thirty (30) days after such Taking, and Basic Rent and
Additional Rent shall be apportioned as of the date of such Taking. If Landlord
does not so terminate this Lease, then this Lease will continue, but if any
portion of the Premises has been taken, Rent shall abate as provided in the
penultimate sentence of Section 13(b).


(d)     Temporary Taking. If all or any portion of the Premises becomes subject
to a Taking for less than ninety (90) days, this Lease shall remain in full
force and effect and Tenant shall continue to perform all of the terms,
conditions and covenants of this Lease, including the payment of Basic Rent and
all other amounts required hereunder. If any such temporary Taking terminates
prior to the expiration of the Term, Tenant shall restore the Premises as nearly
as possible to the condition prior to such temporary Taking, at Tenant's sole
cost and expense. Landlord shall be entitled to receive the entire award for any
such temporary Taking, except that Tenant shall be entitled to receive the
portion of such award which (i) compensates Tenant for its loss of use of the
Premises within the Term and (ii) reimburses Tenant for the reasonable
out-of-pocket costs actually incurred by Tenant to restore the Premises as
required by this Section.


(e)     Award. If any Taking occurs, then Landlord shall receive the entire
award or other compensation for the Taking of the Premises, including any
improvements, alterations or additions thereto; however, Tenant may separately
pursue a claim (to the extent it will not reduce Landlord's award) against the
condemnor for the value of Tenant's personal property (including trade fixtures)
which Tenant is entitled to remove under this Lease, in addition to other
damages for moving and relocation costs, loss of business, and goodwill.


14.Fire or Other Casualty.


(a)     Repair Estimate. If the Premises is damaged by fire or other casualty (a
"Casualty"), Landlord shall, as soon as practicable, but not later than
forty-five (45) days after such Casualty, deliver to Tenant a good faith
estimate (the "Damage Notice") of the cost of the repair, the time needed to
repair the damage caused by such Casualty, and whether Landlord's anticipated
insurance proceeds will be sufficient to cover the costs of the repair.


(b)     Tenant's Rights. If a material portion of the Premises is damaged by
Casualty such that Tenant is prevented from conducting its business in the
Premises in a manner substantially comparable to that conducted immediately
before such Casualty and Landlord estimates that the damage caused thereby
cannot be repaired within one hundred eighty (180) days after the commencement
of repairs (the "Repair Period"), then Tenant may terminate this Lease by
delivering written notice to Landlord of its election to terminate within thirty
(30) days after the Damage Notice has been delivered to Tenant. The provisions
of this Section constitute an express agreement between Landlord and Tenant with
respect to any and all damage to, or destruction of, all or any part of the
Premises, any statute or regulation of the State of California, including,
without limitation, Sections 1932(2) and 1933(4) of the California Civil Code,
With respect to any rights or obligations concerning damage or destruction in
the absence of an express agreement between the parties, and any other statute
or regulation, now or hereafter in effect, shall have no application to this
Lease or any damage or destruction to all or any part of the Premises.


(c)     Landlord's Rights. If a Casualty damages the Premises and (i) Landlord
estimates that the damage to the Premises cannot be repaired within the Repair
Period, (ii) the damage to the Premises exceeds fifty percent (50%) of the
replacement cost thereof (excluding foundations and footings), as estimated by
Landlord, and such damage occurs during the last two (2) years of the Term,
(iii) regardless of the extent of damage to the Premises, the damage is not
fully covered by Landlord's insurance policies required by this Lease to be
maintained by Landlord, or (iv) Landlord is required to pay any insurance
proceeds arising out of the Casualty to a Landlord's Mortgagee, then Landlord
may terminate this Lease by giving written notice of its election to terminate
within thirty (30) days after the Damage Notice has been delivered to Tenant.

12

--------------------------------------------------------------------------------






(d)     Repair Obligation. If neither party elects to terminate this Lease
following a Casualty, then Landlord shall, as soon as commercially practicable
after such Casualty, begin to repair the Premises and shall proceed with
reasonable diligence to restore the Premises to substantially the same condition
as they existed immediately before such Casualty; however, Landlord shall not be
required to repair or replace any improvements, alterations or additions to the
Premises made by Tenant (which shall be promptly and with due diligence repaired
and restored by Tenant at Tenant's sole cost and expense) or any furniture,
equipment, trade fixtures or personal property of Tenant or others in the
Premises, and Landlord's obligation to repair or restore the Premises shall be
limited to the extent of the insurance proceeds actually received by Landlord
for the Casualty in question. Notwithstanding the foregoing, if any insurance
policy taken out by Landlord covers any of the improvements, alterations or
additions to the Premises made by Tenant (it being understood and agreed that
Landlord has no obligation to obtain or maintain such insurance coverage), then
to the extent that Landlord actually collects the proceeds of insurance for the
repair or replacement of the foregoing, Landlord will make such proceeds
available to Tenant for the repair or replacement thereof. If this Lease is
terminated under the provisions of this Section 14, Landlord shall be entitled
to the full proceeds of the insurance policies providing coverage for all
improvements, alterations or additions in the Premises. Nothing herein is
intended to prohibit Tenant from separately insuring, at Tenant's expense, any
improvements, alterations or additions to the Premises made by Tenant and in
such event, Tenant may retain the proceeds of any such insurance payable with
respect thereto as a result of a Casualty, as long as the amounts payable to
Landlord under its policy of insurance covering such improvements, alterations
or additions are not reduced. If, at the time that Tenant makes any
improvements, alterations or additions, Landlord agrees, in writing, that such
improvements, alterations or improvements will belong solely to Tenant and shall
be removed at the end of the Term by Tenant, then Landlord shall not insure same
and Tenant may, if it so desires, insure same.


(e)     Abatement of Rent. If the Premises are damaged by Casualty, Rent for the
portion of the Premises rendered untenantable by the damage shall be abated on a
reasonable basis from the date of damage until the completion of Landlord's
repairs (or until the date of termination of this Lease by Landlord or Tenant as
provided above, as the case may be), unless a Tenant Party caused such damage,
in which case, Tenant shall continue to pay Rent without abatement.


15.Personal Property Taxes. Tenant shall be liable for all taxes levied or
assessed against personal property, furniture, or fixtures placed by Tenant in
the Premises and the Leased Personal Property. If any taxes for which Tenant is
liable are levied or assessed against Landlord or Landlord's property and
Landlord elects to pay the same, or if the assessed value of Landlord's property
is increased by inclusion of such personal property, furniture or fixtures and
Landlord elects to pay the taxes based on such increase, then Tenant shall pay
to Landlord, within thirty (30) days following written request therefor, the
part of such taxes for which Tenant is primarily liable hereunder; however,
Landlord shall not pay such amount if Tenant notifies Landlord that it will
contest the validity or amount of such taxes before Landlord makes such payment,
and thereafter diligently proceeds with such contest in accordance with Law and
if the non-payment thereof does not pose a threat of loss or seizure of the
Premises or interest of Landlord therein or impose any fee or penalty against
Landlord.


16.Events of Default. Each of the following occurrences shall be an "Event of
Default”:


(a)     Default. Tenant's failure to pay Rent within five (5) days after
Landlord has delivered notice to Tenant that the same is due; however, an Event
of Default shall occur hereunder without any obligation of Landlord to give any
notice if Tenant fails to pay Rent when due and, during the twelve (12) month
interval preceding such failure, Landlord has given Tenant notice of failure to
pay Rent on two or more occasions. Such notice shall be in lieu of and not in
addition to any notice required under Section 1161 of the California Code of
Civil Procedure;


(b)     Intentionally Omitted.


(c)     Estoppel. Tenant fails to provide any estoppel certificate after
Landlord's request therefor pursuant to Section 24(e) and such failure shall
continue for five (5) days after Landlord's second written notice thereof to
Tenant. Such notice shall be in lieu of and not in addition to any notice
required under Section 1161 of the California Code of Civil Procedure;

13

--------------------------------------------------------------------------------






(d)     Insurance. Tenant fails to procure, maintain and deliver to Landlord
evidence of the insurance policies and coverages as required under Section
11(a);


(e)     Mechanic's Liens. Tenant fails to pay and release of record, or
diligently contest and bond around, any mechanic's lien filed against the
Premises for any work performed, materials furnished, or obligation incurred by
or at the request of Tenant, within the time and in the manner required by
Section 8(d);


(f)     Other Defaults. Tenant's failure to perform, comply with, or observe or
breach of any other agreement or obligation of Tenant under this Lease and the
continuance of such failure for a period of more than thirty (30) days after
Landlord has delivered to Tenant notice thereof or such longer period as is
reasonably necessary to remedy such failure, provided that Tenant has commenced
the cure of such failure within the foregoing thirty (30) day period and shall
continuously and diligently pursue such remedy until such failure is cured, but
in no event such failure shall remain uncured for more than ninety (90) days.
Such notice shall be in lieu of and not in addition to any notice required under
Section 1161 of the California Code of Civil Procedure; and


(g)     Insolvency. The filing of a petition by or against Tenant (the term
"Tenant" shall include, for the purpose of this Section 16(g), any guarantor of
Tenant's obligations hereunder) (i) in any bankruptcy or other insolvency
proceeding; (ii) seeking any relief under any state or federal debtor relief
law; (iii) for the appointment of a liquidator or receiver for all or
substantially all of Tenant's property or for Tenant's interest in this Lease;
(iv) for the reorganization or modification of Tenant's capital structure; or
(v) in any assignment for the benefit of creditors proceeding; however, if such
a petition is filed against Tenant, then such filing shall not be an Event of
Default unless Tenant fails to have the proceedings initiated by such petition
dismissed within ninety (90) days after the filing thereof.


17.Remedies.


(a)     If an Event of Default shall occur, then, in addition to any other
remedies available to Landlord at law or in equity, Landlord shall have the
immediate option to terminate this Lease and all rights of Tenant hereunder by
giving Tenant written notice of such election to terminate. In the event
Landlord shall elect to so terminate this Lease, Landlord may recover from
Tenant


(i)     the worth at the time of award of any unpaid Rent which has been earned
at the time of such termination; plus.


(ii)     the worth at the time of award of any amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such Rental loss that Tenant proves could have been reasonably
avoided; plus


(iii)     the worth at the time of award of the amount by which the unpaid Rent
for the balance of the term after the time of the award exceeds the amount of
such Rental loss that Tenant proves could be reasonably avoided; plus


(iv)     any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and


(v)     at Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable Law.


(b)     All "Rent" shall be computed on the basis of the monthly amount thereof
payable on the date of Tenant's default, as the same are to be adjusted
thereafter as contemplated by this Lease. As used in Subparagraphs (i) and (ii)
above, the "worth at the time of award" is computed by allowing interest in the
per annum amount equal to the "Prime Rate" as published on the date this Lease
is terminated by The Wall Street Journal, Northeast Edition, in its listing of
"Money Rates" minus one percent (1%), but in no event in excess of the maximum
interest rate permitted by law. As used in Subparagraph (iii) above, the "worth
at the time of award" is

14

--------------------------------------------------------------------------------




computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).


(c)     If Landlord elects to terminate this Lease as a result of an Event of
Default by Tenant, on the expiration of the time stated in Landlord's notice to
Tenant given under Section 17(a), this Lease and the Term hereof, as well as all
of the right, title and interest of Tenant hereunder, shall wholly cease and
expire and become void in the same manner and with the same force and effect
(except as to Tenant's liability) as if the date fixed in such notice were the
date herein specified for expiration of the term of this Lease. Thereupon,
Tenant shall immediately quit and surrender to Landlord the Premises, and
Landlord may enter into and repossess the Premises by summary proceedings,
detainer, ejectment or otherwise, and remove all occupants thereof and, at
Landlord's option, any property thereon without being liable for any damages
therefor.


(d)     If an Event of Default shall occur, in addition, Landlord shall have the
remedy described in California Civil Code Section 1951.4 (lessor may continue
lease in effect after lessee's breach and abandonment and recover Rent as it
becomes due, if lessee has the right to sublet or assign, subject only to
reasonable limitations). Therefore, if Landlord does not elect to terminate this
Lease on account of any Event of Default by Tenant, Landlord may; from time to
time, without terminating this Lease, enforce all of its rights and remedies
under this Lease, including the right to recover all Rent as it becomes due.


(e)     Landlord shall also have the right to deem the Premises abandoned by
Tenant provided that Landlord follows the procedures set forth in California
Civil Code §1951.3.


(f)     In the event that Landlord terminates this Lease and takes possession of
the Premises, then Landlord may from time to time, in an effort to mitigate its
damages resulting from Tenant's breach or default, relet the Premises or any
part thereof for such term or terms and at such Rent and upon such other terms
and conditions as Landlord, in its sale discretion, may deem advisable, with the
right to make alterations and repairs to the Premises. No such mitigation
efforts shall constitute a waiver of Landlord's right to recover damages from
Tenant as provided herein. However, to the extent that Landlord receives any
proceeds from the reletting of the Premises, after the deduction of all costs
incurred by Landlord in connection with such reletting, such excess shall be
applied in reduction of any damages owed by Tenant Tenant reserves the right to
contest the commercial reasonableness of any expenditures made by Landlord in
connection with any such reletting.


18.Payment by Tenant; Non-Waiver; Cumulative Remedies.


(a)     Payment by Tenant. Upon any Event of Default by Tenant, Tenant shall pay
to Landlord all costs incurred by Landlord (including court costs and reasonable
attorneys' fees and expenses) in (i) obtaining possession of the Premises, (ii)
removing and storing Tenant's or any other occupant's property, (iii) repairing,
or restoring the Premises into the condition required under Section 20, (iv)
performing Tenant's obligations which Tenant failed to perform, and (v)
enforcing, or advising Landlord of, its rights, remedies, and recourses arising
out of the Event of Default.


(b)     No Waiver. Landlord's acceptance of Rent following an Event of Default
shall not waive Landlord's rights regarding such Event of Default. No waiver by
Landlord of any violation or breach of any of the terms contained herein shall
waive Landlord's rights regarding any future violation of such term. Landlord's
acceptance of any partial payment of Rent shall not waive Landlord's rights with
regard to the remaining portion of the Rent that is due, regardless of any
endorsement or other statement on any instrument delivered in payment of Rent or
any writing delivered in connection therewith; accordingly, Landlord's
acceptance of a partial payment of Rent shall not constitute an accord and
satisfaction of the full amount of the Rent that is due.


(c)     Cumulative Remedies. Any and all remedies set forth in this Lease: (i)
shall be in addition to any and all other remedies Landlord may have at law or
in equity, (ii) shill be cumulative, and (iii) may be pursued successively or
concurrently as Landlord may elect. The exercise of any remedy by Landlord shall
not be deemed an election of remedies or preclude Landlord from exercising any
other remedies in the future. Additionally, Tenant shall defend, indemnify and
hold harmless Landlord, Landlord's Mortgagee and their respective
representatives and agents from and against all claims, demands, liabilities,
causes of action, suits,

15

--------------------------------------------------------------------------------




judgments, damages and expenses (including reasonable attorneys' fees) arising
from Tenant's failure to perform its obligations under this Lease.


(d)     Landlord's Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 16, above, unless a specific time period is otherwise
stated in this Lease, Landlord may, but shall not be obligated to, make any such
payment or perform any such act on Tenant's part without waiving its rights
based upon any default of Tenant and without releasing Tenant from any
obligations hereunder. Except as may be specifically provided to the contrary in
this Lease, Tenant shall pay to Landlord, upon delivery by Landlord to Tenant of
statements therefor sums equal to expenditures reasonably made and obligations
incurred by Landlord in connection with the remedying by Landlord of Ten ant's
defaults pursuant to the provisions of this Paragraph (d).


19.Intentionally Omitted.


20.Surrender of Premises. No act by Landlord shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord. At the
expiration or termination of this Lease, Tenant shall deliver to Landlord the
Premises with all improvements, alterations and additions located therein and
the Leased Personal Property in good repair and condition, free of Hazardous
Materials placed on the Premises by Tenant or any Tenant Party during the Term,
broom-clean, reasonable wear and tear (and condemnation and Casualty damage not
caused by Tenant, as to which Sections 13 and 14 shall control) excepted, and
shall deliver to Landlord all keys to the Premises. Upon expiration or
termination of this Lease, Tenant shall remove all trade fixtures, furniture,
and personal property placed in the Premises by Tenant. Tenant shall not be
required to remove any improvement, alterations or additions to the Premises
installed by Tenant as prot of Tenant's initial construction work, and Tenant
shall not remove any other improvement, alteration or addition to the Premises
installed by Tenant unless Landlord required in writing (at the time that
Landlord consented to the installation) that the improvement, alteration or
addition in question be removed or if Landlord otherwise permits Tenant to
remove same. Tenant shall repair all damage caused by any such removal required
or agreed to by Landlord. All items required to be removed but not so removed
shall, at Landlord's option, be deemed to have been abandoned by Tenant and may
be appropriated, sold, stored, destroyed, or otherwise disposed of by Landlord
in accordance with California Civil Code §1983, et seq. The provisions of this
Section 20 shall survive the expiration of the Term.


21.Holding Over. If Tenant fails to vacate the Premises at the end of the Term,
then Tenant shall be a tenant at sufferance and, in addition to all other
damages and remedies to which Landlord may be entitled for such holding over,
(i) Tenant shall pay, in addition to the other Rent, Basic Rent equal to one
hundred twenty-five percent (125%) of the Basic Rent payable during the last
month of the Term, and (ii) Tenant shall otherwise continue to be subject to all
of Tenant's obligations under this Lease. The provisions of this Section shall
not be deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein or at law. If Tenant fails to surrender the Premises
upon the termination or expiration of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys' fees) and liability resulting from such failure, including any claims
made by any actual or prospective succeeding tenant founded upon such failure to
surrender, and any lost profits to Landlord resulting therefrom.


22.Certain Rights Reserved by Landlord. Provided that the exercise of such
rights does not unreasonably interfere with Tenant's use or occupancy of the
Premises, Landlord shall have the following rights:


(a)     Building Operations. To enter upon the Premises (at reasonable times
after giving Tenant reasonable advance notice thereof, except in cases of real
or apparent emergency, in which case no notice shall be required) for the
purpose of making inspections of the Building, and to make repairs, alterations,
additions, changes, or improvements to the Building's Structure and/or the
Building's Systems; and during the continuance of any such work, to temporarily
close doors, entryways, public space, and corridors in the Building; to
interrupt or temporarily suspend Building services and facilities; to change the
name of the Building; and to change the

16

--------------------------------------------------------------------------------




arrangement and location of entrances or passageways, doors, and doorways,
corridors, elevators, stairs, restrooms, or other public parts of the Building;


(b)     Prospective Purchasers and Lenders. To enter the Premises at all
reasonable times upon reasonable advance notice to Tenant to show the Premises
to prospective purchasers or lenders; and


(c)     Prospective Tenants. At any time during the last twelve (12) months of
the Term (or earlier if Tenant has notified Landlord in writing that it does not
desire to renew the Term or if Tenant's renewal option has terminated) or at any
time following the occurrence of an Event of Default, to enter the Premises at
all reasonable hours upon reasonable advance notice to Tenant to show the
Premises to prospective tenants.


23.Landlord Representations and Warranties. Landlord represents that as of the
Commencement Date, the Building's Structure (including the roof and floor system
(but not floor covering)) and the Building's Systems (including mechanical,
electrical, HVAC, lighting and plumbing) will be operational and in good working
condition and that the Premises (including restrooms and exterior ramps) will be
in compliance with all Laws (including the Disabilities Acts, but without
reference to any improvements made by Tenant or Tenant's use of the Premises).
Landlord shall repair or replace, at its sale expense (and not as part of
Operating Expenses), any deficiencies in the Building's Structure or the
Building's Systems, of which Tenant gives notice within the first twelve (12)
months of the Term. Landlord represents that it has no knowledge that any
Hazardous Materials have been released in, on or under the Premises, except to
the extent, if any, set forth in that certain Phase I Environmental Site
Assessment prepared by Tetra Tech dated April 11, 2008, a copy of which has been
delivered to Tenant prior to the execution of this Lease (which Tenant agrees to
keep confidential, and which Tenant agrees not to disclose to any other persons
or entities, except for Tenant's professional advisors on a "need to know"
basis, and as otherwise required by Law).


No representation or warranty is made with respect to the Leased Personal
Property.


Except as represented in Paragraph 23 above, Landlord and Tenant expressly
disclaim any implied warranty that the Premises are suitable for Tenant's
intended purpose (e.g., zoned, licensed, or otherwise properly authorized by a
law or government agency), and Tenant's obligation to pay rent hereunder is not
dependent upon such suitability of the Premises.


24.Miscellaneous.


(a)     Landlord Transfer. Landlord may sell or otherwise transfer all or any
portion of the Premises, and in connection therewith Landlord may assign its
rights under this Lease to the transferee. If Landlord assigns its rights under
this Lease, then Landlord shall thereby be released from any further obligations
hereunder arising after the date of the assignment, provided that the transferee
assumes in writing Landlord's obligations, covenants, and warranties hereunder
arising from and after the assignment date.


(b)     Landlord's Liability. The liability of Landlord (and its partners,
shareholders or members) to Tenant (or any person or entity claiming by, through
or under Tenant) for any default by Landlord under the terms of this Lease or
any matter relating to or arising out of the occupancy or use of the Premises
shall be limited to Tenant's actual direct, but not consequential, damages
therefor and shall be recoverable only from the interest of Landlord in the
Premises, and Landlord (and its partners, shareholders or members) shall not be
personally liable for any deficiency.


(c)     Force Majeure. Other than for Tenant's obligations under this Lease that
can be performed by the payment of money (e.g., payment of Rent and maintenance
of insurance), whenever a period of time is herein prescribed for action to be
taken by either party hereto, such party shall not be liable or responsible for,
and there shall be excluded from the computation of any such period of time, any
delays due to strikes, riots, acts of God, shortages of labor or materials, war,
terrorist acts or activities, governmental laws, regulations, or restrictions,
or any other causes of a similar nature which are not reasonably foreseeable and
which are beyond the reasonable control of such party. Failure or inability to
obtain financing shall not be an event of force majeure.

17

--------------------------------------------------------------------------------






(d)     Brokerage. Neither Landlord nor Tenant has dealt with any broker or
agent in connection with the negotiation or execution of this Lease, other than
CB Richard Ellis, Inc. Brokerage Services (representing Landlord) and Cushman
and Wakefield of San Diego, Inc, (representing Tenant), whose commissions shall
be paid by Landlord pursuant to a separate written agreement. Tenant and
Landlord shall each indemnify the other against all costs, expenses, attorneys'
fees, liens and other liability for commissions or other compensation claimed by
any other broker or agent claiming the same by, through, or under the
indemnifying party.


(e)     Estoppel Certificates. From time to time, Tenant shall furnish to any
party designated by Landlord, within ten (10) days after Landlord has made a
request therefor, a certificate signed by Tenant confirming and containing such
factual certifications and representations as to this Lease as Landlord may
reasonably request. Unless otherwise required by Landlord's Mortgagee or a
prospective purchaser or mortgagee of the Premises, the initial form of estoppel
certificate to be signed by Tenant is attached hereto as Exhibit C. If Tenant
does not deliver to Landlord the certificate signed by Tenant within such
required time period, Landlord, Landlord's Mortgagee and any prospective
purchaser or mortgagee, may conclusively presume and rely upon the following
facts: (i) this Lease is in full force and effect; (ii) the terms and provisions
of this Lease have not been changed except as otherwise represented by Landlord;
(iii) not more than one monthly installment of Basic Rent and other charges have
been paid in advance; (iv) there are no claims against Landlord nor any defenses
or rights of offset against collection of Rent or other charges; and (v)
Landlord is not in default under this Lease. In such event, Tenant shall be
estopped from denying the truth of the presumed facts.


(f)     Notices. All notices and other communications given pursuant to this
Lease shall be in writing and shall be (i) mailed by first class, United States
Mail, postage prepaid, certified, with return receipt requested, and addressed
to the parties hereto at the address specified in the Basic Lease Information,
(ii) hand­ delivered to the intended addressee, (iii) sent by a nationally
recognized overnight courier service, or (iv) sent by facsimile transmission or
e-mail during normal business hours to the facsimile number or e-mail address
set forth in the Basic Lease Information followed by a confirmatory notice sent
in another manner permitted hereunder. Mailed notices shall be deemed given on
the third (3rd) business day after deposit in the U.S. mail. Notices which are
hand­ delivered or sent by overnight courier service shall be deemed given upon
delivery to the addressee (or upon refusal of delivery by the addressee).
Notices sent by facsimile or e-mail shall be deemed given when sent, provided
that it is during regular business hours of the addressee. The parties hereto
may change their addresses by giving notice thereof to the other in conformity
with this Section 24(f).


(g)     Separability. If any clause or provision of this Lease is illegal,
invalid, or unenforceable under present or future laws, then the remainder of
this Lease shall not be affected thereby and in lieu of such clause or
provision, there shall be added as a part of this Lease a clause or provision as
similar in terms to such illegal, invalid, or unenforceable clause or provision
as may be possible and be legal, valid, and enforceable.


(h)     Amendments; Binding Effect. This Lease may not be amended except by
instrument in writing Signed by Landlord and Tenant. No provision of this Lease
shall be deemed to have been waived by Landlord unless such waiver is in writing
signed by Landlord. The terms and conditions contained in this Lease shall inure
to the benefit of and be binding upon the parties hereto, and upon their
respective successors in interest and legal representatives, except as otherwise
herein expressly provided. This Lease is for the sole benefit of Landlord and
Tenant, and, other than Landlord's Mortgagee, no third party shall be deemed a
third party beneficiary hereof.


(i)     Quiet Enjoyment. Provided Tenant has performed all of its obligations
hereunder, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance or disturbance from Landlord or any party claiming
by, through, or under Landlord, but not otherwise, subject to the terms and
conditions of this Lease.


(j)     No Merger. There shall be no merger of the leasehold estate hereby
created with the fee estate in the Premises or any part thereof if the same
person acquires or holds, directly or indirectly, this Lease or any interest in
this Lease and the fee estate in the leasehold Premises or any interest in such
fee estate.

18

--------------------------------------------------------------------------------






(k)     No Offer. The submission of this Lease to Tenant shall not be construed
as an offer, and Tenant shall not have any rights under this Lease unless
Landlord executes a copy of this Lease and delivers it to Tenant


(1)     Entire Agreement. This Lease constitutes the entire agreement between
Landlord and Tenant regarding the subject matter hereof and supersedes all oral
statements and prior writings relating thereto. Except for those set forth in
this Lease, no representations, warranties, or agreements have been made by
Landlord or Tenant to the other with respect to this Lease or the obligations of
Landlord or Tenant in connection therewith. The normal rule of construction that
any ambiguities be resolved against the drafting party shall not apply to the
interpretation of this Lease or any exhibits or amendments hereto.


(m)     Intentionally Omitted.


(n)     Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of California. All references to
California statutes shall be deemed to include successor statutes. IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, AND (II)
SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW.


(o)     Recording. Tenant shall not record this Lease or any memorandum of this
Lease without the prior written consent of Landlord, which consent may be
withheld or granted in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material default under this Lease. Tenant
grants to Landlord a power of attorney to execute and record a release releasing
any such recorded instrument of record that was recorded without the prior
written consent of Landlord.


(p)     Water or Mold Notification. To the extent Tenant or its agents or
employees discover any water leakage, water damage or mold in or about the
Premises, Tenant shall promptly notify Landlord thereof.


(q)     Joint and Several Liability. If Tenant is comprised of more than one
party, each such party shall be jointly and severally liable for Tenant's
obligations under this Lease. All unperformed obligations of Tenant hereunder
not fully performed at the end of the Term shall survive the end of the Term,
including payment obligations with respect to Rent and all obligations
concerning the condition and repair of the Premises.


(r)     Financial Reports. Within fifteen (15) days after Landlord's written
request Tenant will furnish to Landlord Tenant's most recent quarterly and
annual financial statements (at a minimum to include a profit and loss statement
and balance sheet), which are prepared by Tenant's independent, certified public
accountant (or, if there are none at the time, financial statements which are
internally prepared by Tenant (and certified by Tenant's chief financial
officer) or, if audited statements have been prepared, such audited financial
statements. Provided, however, that at least once each year, within thirty (30)
days after Landlord's written request, Tenant shall provide financial statements
which are prepared by Tenant's independent certified public accountant. If
Tenant is a publicly traded corporation, Tenant may satisfy its obligations
hereunder by providing to Landlord Tenant's most recent annual and quarterly
reports. Tenant shall not be required to deliver the financial statements
required under this Section 24(r) more than once in any twelve (12) month period
unless requested by Landlord's Mortgagee or a prospective buyer or lender of the
Premises or an Event of Default occurs.


(s)     Intentionally Omitted.


(t)     Attorneys' Fees. In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, for the breach of any provision of this Lease, or for any
other relief against the other relating to this Lease or the use and occupancy
of the Premises by Tenant, then all costs and expenses, including reasonable
attorneys' fees, incurred by the prevailing party therein shall be paid by the
other party, which obligation on the part of the other party shall be deemed to
have accrued on the date of the commencement of such action and shall be
enforceable whether or not the action is prosecuted to judgment. Attorneys' fees
includes any attorneys' fees incurred in connection with a bankruptcy proceeding
or on appeal.

19

--------------------------------------------------------------------------------






(u)     Intentionally Omitted.


(v)     Authority. Tenant (if a corporation, partnership or other business
entity) hereby represents and warrants to Landlord that Tenant is a duly formed
and existing entity qualified to do business in the state in which the Premises
are located, that Tenant has full right and authority to execute and deliver
this Lease, and that each person signing on behalf of Tenant is authorized to do
so, and that Tenant's organizational identification number assigned by the
California Secretary of State is C2167323. Landlord hereby represents and
warrants to Tenant that Landlord is a duly formed and existing entity in the
State of California, that Landlord has full right and authority to execute and
deliver this Lease, and that each person signing on behalf of Landlord is
authorized to do so.


(w)     Hazardous Materials.


(i)     Definitions. For purposes of this Lease, the following definitions shall
apply: "Hazardous Material(s)" shall mean any solid, liquid or gaseous substance
or material that is described or characterized as a toxic or hazardous
substance, waste, material, pollutant, contaminant or infectious waste, or any
matter that in certain specified quantities would be injurious to the public
health or welfare, or words of similar import, in any of the "Environmental
Laws", as that term is defined below, or any other words which are intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity or reproductive
toxicity, which Hazardous Material(s) shall include, without limitation,
asbestos, petroleum (including crude oil or any fraction thereof, natural gas,
natural gas liquids, liquefied natural gas, or synthetic gas usable for fuel, or
any mixture thereof), petroleum products, polychlorinated biphenyls, urea
formaldehyde, radon gas, nuclear or radioactive matter, medical waste, soot,
vapors, fumes, acids, alkalis, chemicals, microbial matters (such as molds,
fungi or other bacterial matters), biological agents and chemicals which may
cause adverse health effects, including but not limited to, cancers and/or
toxicity. "Environmental Laws" shall mean any and all federal, state, local or
quasi-governmental laws (whether under common law, statute or otherwise),
ordinances, decrees, codes, rulings, awards, rules, regulations or guidance or
policy documents now or hereafter enacted or promulgated and as amended from
time to time, in any way relating to (A) the protection of the environment, the
health and safety of persons (including employees), property or the public
welfare from actual or potential release, discharge, escape or emission (whether
past or present) of any Hazardous Materials or (B) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of any
Hazardous Materials.


(ii)     Compliance with Environmental Laws. "Landlord and Tenant covenant that
during the Lease Term, Landlord and Tenant, respectively, shall comply with all
Environmental Laws in accordance with, and as required by this Lease. Tenant
shall not sell, use, or store in or around the Premises any Hazardous Materials,
except if stored, properly packaged and labeled, disposed of and/or used in
accordance with applicable Environmental Laws. In addition, Tenant agrees that
it: (A) shall not cause or suffer to occur, the release, discharge, escape or
emission of any Hazardous Materials at, upon, under or within the Premises or
any contiguous or adjacent premises; (B) shall not engage in activities at the
Premises that could result in, give rise to, or lead to the imposition of
liability upon Tenant or Landlord or the creation of a lien upon the Premises or
the Land; (C)shall notify Landlord promptly following receipt of any knowledge
with respect to any actual release, discharge, escape or emission (whether past
or present) of any Hazardous Materials at, upon, under or within the Premises;
and (D) shall promptly forward to Landlord copies of all orders, notices,
permits, applications and other communications and reports in connection with
any release, discharge, escape or emission of any Hazardous Materials at, upon,
under or within the Premises or any contiguous or adjacent premises.


(iii)    Special Provisions re Laboratory Use. In the event that Tenant uses any
part of the Premises for laboratory purposes, which involves the use of
Hazardous Materials, then in connection with Tenant's surrender of the Premises
upon the expiration or earlier termination of this Lease, Tenant shall deliver
the same free of Hazardous Materials brought upon, kept or used in or about the
Premises by any persons, and shall obtain and provide to Landlord (A) all
Hazardous Materials clearances, (B) evidence from the applicable governmental
entities of "closure" of all permits which had been required for Tenant's use of
the Premises, together with "no further action letters" from such applicable
governmental entities

20

--------------------------------------------------------------------------------




and a "no further action letter" for unrestricted future use of the Premises,
and (C) a Phase I report (and, if reasonably required, a Phase IT report) with
regard to the Premises (specifically including, but not limited to, the
Premises' ceiling tiles, mechanical duct work, air-filters and all related
Building's Systems, as well as the soils and groundwater under and about the
Premises). Such Phase I report (and, if applicable, such Phase II report) shall
be (1) performed by an environmental assessment or engineering firm and on a
scope of work acceptable to Landlord in its sole discretion, (2) shall identify
Landlord as a beneficiary or such report, and (3) completed no earlier than six
(6) months prior to the expiration of this Lease and no later than the Lease
Expiration Date; provided, however, in the event this Lease is terminated early
for any reason, Tenant shall complete such Phase I report within a commercially
reasonable time immediately following such early termination of this Lease. Such
Phase I report shall either (x) indicate that the property shows no evidence of
reasonably possible hazardous materials contamination of the building, soil or
groundwater; or (y) recommend further investigation of the site, in which event,
if such further investigation relates to Tenant's or the Tenant Parties' use of
the Premises, then it shall be performed by an environmental assessment or
engineering fum and on a scope of work acceptable to Landlord in its sole
discretion and at the Tenant's sole expense. Such additional investigation, if
any, shall be completed within sixty (60) days of such recommendation. Landlord
and Tenant hereby agree that for purposes of establishing a baseline, Landlord
shall, promptly following the date of this Lease, obtain and provide to Tenant
an updated Phase I report, the scope of which shall be mutually and reasonably
acceptable to Landlord and Tenant, with regard to the Premises; provided,
however, the cost of such updated Phase I report shall be paid by Landlord and
Tenant equally.


(iv)     List of Documents and Operations. In the event that Tenant uses any
part of the Premises for laboratory purposes, which involves the use of
Hazardous Materials, then Tenant agrees to deliver to Landlord, at least sixty
(60) days prior to the date of such first use for laboratory purposes, a list
identifying each type of Hazardous Materials to be present on the Premises and
setting forth any and all governmental approvals or permits required in
connection with the presence of such Hazardous Materials on the Premises (the
"Hazardous Materials List"). Tenant shall deliver to Landlord an updated
Hazardous Materials List before any new Hazardous Material(s) is brought onto
the Premises or upon Landlord's request (but not more frequently than once every
Lease Year). Tenant shall deliver to Landlord true and correct copies of the
following documents (the "Haz Mat Documents") related to the handling, use,
storage, disposal and emission of Hazardous Materials prior to the date of such
first use for laboratory purposes, or if unavailable at that time, concurrent
with the receipt from, .or submission to, a governmental agency: permits;
approvals; reports and correspondences; storage and manufacturing plans; notice
of violations of any laws; plans relating to the installation of any storage
tanks to be installed in or under the Premises (provided, said installation of
tanks shall only be permitted after Landlord has given Tenant its written
consent to do so, which consent may be withheld in Landlord's sole and absolute
discretion); and all closure plans or any other documents required by any and
all federal, state, and local governmental agencies and authorities for any
storage tanks installed in, on or under the Premises for the closure of any such
tanks. Tenant is not required, however, to provide Landlord with any portion(s)
of the Haz Mat Documents containing information of a proprietary nature which,
in and of themselves, do not contain a reference to any Hazardous Materials or
hazardous activities. It is not the intent of this Subparagraph (iv) to provide
Landlord with information which could be detrimental to Tenant's business should
such information become possessed by Tenant's competitors. In connection with
the foregoing, Tenant hereby represents and warrants to Landlord that neither
Tenant, or any of its legal predecessors, have been required by any prior
landlord, lender or governmental authority at any time during the immediately
preceding thirty-six (36) months to take remedial action in connection with
Hazardous Materials contaminating a property which contamination was permitted
by Tenant or resulting from Tenant's action or use of the property in question,
and Tenant is not subject to any enforcement order issued by any governmental
authority in connection with the use, disposal or storage of a Hazardous
Materials. If Landlord determines that this representation and warranty was not
true as of the date of this Lease, Landlord shall have the right to terminate
this Lease in Landlord's sole and absolute discretion.


(v)     Landlord's Right of Environmental Audit. In the event that Tenant uses
any part of the Premises for laboratory purposes, which involves the use of
Hazardous Materials, then Landlord may, upon reasonable notice to Tenant, be
granted access to and enter the Premises no more than once annually to perform
or cause to have performed an environmental inspection, site assessment or audit

21

--------------------------------------------------------------------------------




Such environmental inspector or auditor may be chosen by Landlord, in its sole
discretion, and be performed at Landlord's sole expense. To the extent that the
report prepared upon such inspection, assessment or audit, indicates the
presence of Hazardous Materials in violation of Environmental Laws, or provides
recommendations or suggestions to prohibit the release, discharge, escape or
emission of any Hazardous Materials at, upon, under or within the Premises, or
to comply with any Environmental Laws, Tenant shall promptly, at Tenant's sole
expense, comply with such recommendations or suggestions, including, but not
limited to performing such additional investigative or subsurface investigations
or remediations) as recommended by such inspector or auditor (taking into
account all legal requirements and applicable governmental agency
recommendations). However, if Tenant in good faith disputes the findings in any
such report prepared by Landlord's environmental inspector or auditor, and
provides a report from its own independent, qualified environmental inspector or
auditor which confirms such dispute, then Tenant shall be excused from
performance or compliance until the matter has been resolved by mutual
agreement, or by a court or at the election of either party, by binding
arbitration to be conducted generally in the manner set forth in Exhibit D
attached hereto (but the issue for arbitration will be the determination as to
which environmental report is accurate, and the persons selected as the Advocate
Arbitrators and the Neutral Arbitrator shall be attorneys (or retired judges)
who have at least ten (10) years' experience in environmental matters).
Notwithstanding the above, if at any time, Landlord has actual notice or
reasonable cause to believe that Tenant has violated, or permitted any
violations of any Environmental Law, then Landlord will be entitled to perform
its environmental inspection, assessment or audit at any time, notwithstanding
the above mentioned annual limitation, and Tenant must reimburse Landlord for
the cost or fees incurred for such as Additional Rent.


(vi)     Indemnification. In addition to all other indemnity's provided under
this Lease and not in limitation thereof, Tenant agrees to indemnify, defend,
protect and hold harmless the Landlord Parties from and against any liability,
obligation, damage or costs, including without limitation, attorneys' fees and
costs, resulting directly or indirectly from any use, presence, removal or
disposal of any Hazardous Materials or breach of any provision of this
Subparagraph (vi), in either case resulting from actions caused or permitted by
Tenant or a Tenant Party.


(x)     Prohibited Persons and Transactions. Tenant represents and warrants that
neither Tenant nor any of its affiliates, nor any of their respective partners,
members, shareholders or other equity owners, and to the best of Tenant's
knowledge, none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
U.S. persons or entitles are restricted from doing business under regulations of
the Office of Foreign Asset Control ("OFAC") of the Department of the Treasury
(including those named on OFAC's Specially Designated and Blocked Persons List)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
and is not and will not Transfer this Lease to, contract with or otherwise
engage in any dealings or transactions or be otherwise associated with such
persons or entities.


(y)     Time is of the Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which performance is a factor.


25.Other Provisions,


(a)     Renewal Option. Tenant shall have the right to renew the Term of this
Lease on the terms and conditions set forth in Exhibit D attached hereto.


(b)     Signage. Tenant may install and maintain signage on the exterior of the
Building, at its sole cost and expense, subject to Landlord's reasonable consent
as to size, materials and location. Such signage must also be approved by all
applicable governmental agencies. Any signage installed by Tenant will be
removed by Tenant upon expiration of the Term, at Tenant's expense, and any
damages to the Building will be repaired by Tenant.


(c)     Access. Subject to the provisions of this Lease, Tenant shall have
access to the Premises twenty-four (24) hours per day, seven (7) days per week,
three hundred sixty-five (365) days per year.

22

--------------------------------------------------------------------------------






(d)     Parking. Tenant shall have the exclusive right to use the entire
above-ground and the entire subterranean parking area of the Premises, without
additional charge. For clarification, the parking areas are part of the Premises
and accordingly the maintenance and repair obligations of the Lease, among other
provisions, apply to the parking areas as well. All motor vehicles (including
all contents thereof) shall be parked in the parking areas at the sole risk of
Tenant and each other Tenant Party, it being expressly agreed and understood
landlord has no duty to insure any of said motor vehicles (or the contents
thereof), and Landlord is not responsible for the protection and security of
such vehicles. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE,
LANDLORD SHALL HAVE NO LIABILITY WHATSOEVER FOR ANY PROPERTY DAMAGE.0R LOSS
WHICH MIGHT OCCUR ON THE PARKING AREAS OR AS A RESULT OF OR IN CONNECTION WITH
THE PARKING OF MOTOR VEHICLESIN ANY OF THE PARKING AREAS.


(e)     Transportation Management. Tenant shall fully comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Premises, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.


(f)     Modification of Lease for Landlord's Mortgagee. Should Landlord's
Mortgagee require a modification of this Lease, which modification will not
cause an increased cost or expense to Tenant or in any other way materially and
adversely change the rights or obligations of Tenant hereunder, then and in such
event, Tenant agrees that this Lease may be so modified and agrees to execute
whatever documents are reasonably required therefor and to deliver the same to
Landlord within ten (10) days following a request therefor. In addition, Tenant
agrees that unless otherwise set forth in a subordination, nondisturbance and
attornment agreement executed by Tenant, Landlord and Landlord's Mortgagee (i)
Tenant will comply with any reasonable requirements of Landlord's Mortgagee with
respect to the insurance requirements of this Lease, and any conflicting
provisions with respect to insurance proceeds in the Mortgage or other loan
documents shall control over the provisions of this Lease, (ii) Landlord's
Mortgagee will be considered a Landlord Party for the purposes of Tenant's
indemnification obligations under this Lease, (iii) if, pursuant to any Mortgage
or other loan documents affecting the Premises the Landlord Mortgagee's approval
or consent to any action proposed to be taken by Tenant under this Lease which
also requires Landlord's consent is required, then Landlord will promptly seek
to obtain Landlord's Mortgagee's consent or approval, but if Landlord Mortgagee
does not give its consent or approval, Landlord shall be deemed to have
reasonably withheld its consent or approval to any such proposed action, and
(iv) if any default notices are delivered. to Landlord by Tenant, copies thereof
will simultaneously be delivered to Landlord Mortgagee, provided that Tenant is
given notice of the address and identity of Landlord's Mortgagee. As of the date
of this Lease, Landlord's Mortgagee is Prudential Mortgage Capital Funding, LLC,
whose address is 100 Mulberry Street, 8th Floor, Gateway Center Four, Newark,
New Jersey 07102, Attention: Structured Loan Program.


(g)     Exhibits. All exhibits and attachments attached hereto, and all rights,
duties and obligations of the parties thereunder, are incorporated herein by
this reference.


This Lease is executed on the respective dates set forth below, but for
reference purposes, this Lease shall be dated as of the date first above
written.


LANDLORD:


TC TORREY PINES, LLC, a Delaware limited liability company


By:
TC Torrey Pines Manager, LLC, a Delaware limited liability company, its sole
Member



By:
Trammell Crow Company Acquisitions II, L.P., a Delaware limited partnership, its
sole Member



By:
Trammell Crow Acquisitions I-II GP, L.P., a Delaware limited partnership, its
General Partner




23

--------------------------------------------------------------------------------




By:
Trammell Crow Acquisitions I-II, Inc., a Delaware corporation, its General
Partner



By: /s/ JD Dell
Name: JD Dell
Its:
Dated: 4/27/09


TENANT:


eBIOSCIENCE, INC., a California corporation




By: /s/ Todd R. Nelson
Todd R. Nelson, Chief Executive Officer
Dated: 4-23-09





24

--------------------------------------------------------------------------------




EXHIBIT A


PLAN OF PREMISES





Exhibit A-1

--------------------------------------------------------------------------------




EXHIBIT B


CONFIRMATION OF COMMENCEMENT DATE






____________________, 2009




1.                                                     
                
                
                        
                


Re: Lease Agreement (the "Lease") dated ____________ 2009, between TC TORREY
PINES, LLC, a Delaware limited liability company ("Landlord"), and eBIOSCIENCE,
INC., a California corporation ("Tenant"). Capitalized terms used herein but not
defined shall be given the meanings assigned to them in the Lease.


Ladies and Gentlemen:


Pursuant to Section 3(a) of the above-referenced Lease, Landlord and Tenant
agree as follows:


1.Condition of Premises. Subject to all terms and conditions of the Lease,
including Sections 1 and 23, Tenant has accepted possession of the Premises
pursuant to the Lease. Any improvements required by the terms of the Lease (if
any) to be made by Landlord have been completed to the full and complete
satisfaction of Tenant in all respects, and Landlord" has fulfilled all of its
duties under the Lease with respect to such improvements. Furthermore, Tenant
acknowledges that Landlord has performed all of its obligations to be performed
as of the Commencement Date.


2.Commencement Date. The Commencement Date of the Lease is ____________


3.Expiration Date. The Expiration Date of the Lease is _____________


4.Contact Person. Tenant's contact person in the Premises is:


                
                
                
                
Attention                
Telephone:                 
Telecopy:                 




5.Ratification. Tenant hereby ratifies and confirms its obligations under the
Lease, and represents and warrants to Landlord that it has no defenses thereto.
Additionally, Tenant further confirms and ratifies that, as of the date hereof,
(a) the Lease is and remains in full force and effect, and (b) Tenant has no
claims, counterclaims, set-offs or defenses against Landlord arising out of the
Lease or in any way relating thereto or arising out of any other transaction
between Landlord and Tenant.


6.Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this letter shall be binding upon Landlord and Tenant
and their respective successors and assigns. If any inconsistency exists or
arises between the terms of this letter and the terms of the Lease, the terms of
this letter shall prevail. This letter shall be governed by the laws of the
State of California.

Exhibit B-1

--------------------------------------------------------------------------------






Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.


Sincerely,


LANDLORD:


TC TORREY PINES, LLC, a Delaware limited liability company


By:    TC Torrey Pines Manager, LLC, a Delaware limited liability company, its
sole Member


By:     Trammell Crow Company Acquisitions II, L.P., a Delaware limited
partnership, its sole Member


By:    Trammell Crow Acquisitions I-II GP, L.P., a
Delaware limited partnership, its General Partner


By:    Trammell Crow Acquisitions I-II, Inc., a Delaware corporation, its
General Partner


By:                     
Name:                     
Its:                     
Dated:                     


Agreed and accepted:


TENANT:


eBIOSCIENCE, INC., a California corporation




By:                         
Todd R. Nelson, Chief Executive Officer





Exhibit B-2

--------------------------------------------------------------------------------




EXHIBIT C


FORM OF TENANT ESTOPPEL CERTIFICATE


The undersigned is the Tenant under the Lease (defined below) between TC TORREY
PINES, LLC, a Delaware limited liability company, as Landlord, and eBIOSCIENCE,
INC., a California corporation, as Tenant, for the Premises known as 10240
Science Center Drive, San Diego, California, and hereby certifies as follows:


1.The Lease consists of the original Lease Agreement dated as of __________,
2009, between Tenant" and Landlord and the following amendments or modifications
thereto (if none, please state "none"):


                                                                                                                    


The documents listed above are herein collectively referred to as the "Lease"
and represent the entire agreement between the parties with respect to the
Premises. All capitalized terms used herein but not defined shall be given the
meaning assigned to them in the Lease.


2.The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Section 1 above.


3.The Term commenced on _______________ and the Term expires, excluding any
renewal options, on ______________ Tenant has _______ options to renew the Term
for period of ______________ as set forth in the Lease. Tenant has no option to
purchase all or any part of the Premises or the Building or, except as expressly
set forth in the Lease, any option to terminate or cancel the Lease.


4.Tenant currently occupies the Premises described in the Lease and Tenant has
not transferred, assigned, or sublet any portion of the Premises nor entered
into any license or concession agreements with respect thereto except as follows
(if none, please state "none"):


                                                                                                                    




5.All monthly installments of Basic Rent and all Additional Rent have been paid
when due through _______________. The current monthly installment of Basic Rent
is _____________ Dollars ($____________)


6.All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder. In addition, Tenant has not delivered any notice to Landlord
regarding a default by Landlord thereunder.


7.As of the date hereof, there are no existing defenses or offsets, or, to
Tenant's knowledge, claims or any basis for a claim, that the undersigned has
against Landlord and no event has occurred and no condition exists, which, with
the giving of notice or the passage of time, or both, will constitute a default
under the Lease.
8.No Basic Rent or Additional Rent has been paid more than thirty (30) days in
advance (except as and no security deposit has been delivered to Landlord except
the sum of Dollars ($____________).


9.If tenant is a corporation, partnership or other business entity, each
individual executing this Estoppel Certificate on behalf of Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity in the
State of California and that Tenant has full right and authority to execute and
deliver this Estoppel Certificate and that each person signing on behalf of
Tenant is authorized to do so.

Exhibit C-1

--------------------------------------------------------------------------------




10.There are no actions pending against Tenant under any bankruptcy or similar
laws of the United States or any state.


11.Other than in compliance with all applicable Laws and incidental to the
ordinary course of the use of the Premises and in full compliance with the
provisions of this Lease, Tenant has not used or stored any Hazardous Materials
in the Premises.


12.All tenant improvement work to be performed by Landlord under the Lease has
been completed in accordance with the Lease and has been accepted by the
undersigned and all reimbursements and allowances due to the undersigned under
the Lease in connection with any tenant improvement work (if any) have been paid
in full.


Tenant acknowledges that this Estoppel Certificate may be delivered to Landlord,
Landlord's Mortgagee or to a prospective mortgagee or prospective purchaser, and
their respective successors and assigns, and acknowledges that Landlord,
Landlord's Mortgagee and/or such prospective mortgagee or prospective purchaser
will be relying upon the statements contained herein in disbursing loan advances
or making a new loan or acquiring the Premises and that receipt by it of this
certificate is a condition of disbursing loan advances or making such loan or
acquiring the Premises.


Executed as of _______________________, 200_.




TENANT:


eBIOSCIENCE, INC., a California corporation




By:                         
Todd R. Nelson, Chief Executive Officer



Exhibit C-2

--------------------------------------------------------------------------------




EXHIBIT D


RENEWAL OPTION


1.Option Right. Landlord hereby grants the Tenant one (1) option (the "Option")
to extend the Term for a period of five (5) years (the "Option Term"), on the
terms and conditions set forth in this Exhibit D. The Option shall be
exercisable only by notice delivered by Tenant to Landlord as provided below,
provided that, as of the date of delivery of such Notice, (i) no Event of
Default (on the part of Tenant) exists under this Lease, (ii) Tenant has not
subleased more than fifty percent (50%) of the Premises and is in possession of
the Premises (to the extent not subleased), and (iii) there has been no material
adverse change in Tenant's financial condition during the prior twelve (12)
month period (the foregoing items (i) through (iii) collectively constituting
the "Exercise Conditions"). Upon the proper exercise of such Option, and
provided that, as of the end of the Term, the Exercise Conditions have all been
satisfied, the Term shall be extended for the time period set forth above.


2.Option Rent. The Basic Rent payable by Tenant during the Option Term (the
"Option Rent") shall be equal to ninety-five percent (95%) of the "Market Rent"
as such Market Rent is determined pursuant to Section 5 below. The calculation
of the Market Rent shall be derived from a review of, and comparison to, the
''Net Equivalent Lease Rates" of the "Comparable Transactions", as provided for
in Section 5 below, and thereafter, the Market Rent fot the first (1st) Lease
Year of the Option Term shall be stated as a "Net Equivalent Lease Rate" for
each Lease Year during the Option Term. Notwithstanding the foregoing, the
Market Rent shall not be less than the Basic Rent payable during the last month
of the initial Term.


3.Exercise of Option. The Option shall be exercised by Tenant, if at all, only
in the manner set forth in this Exhibit D. Tenant shall deliver notice (the
''Exercise Notice") to Landlord not more than fifteen (15) months nor less than
twelve (12) months prior to the· expiration of the Term, stating that Tenant is
exercising its Option. Within ten (10) business days after receipt by Landlord
of the Exercise. Notice, Landlord shall deliver to Tenant Notice of Landlord's
calculation of the Market Rent (the "Landlord's Option Rent Calculation").
Tenant shall deliver notice (the "Tenant Response Notice") to Landlord on or
before the date which is thirty (30) days after Tenant's receipt of Landlord's
Option Notice Calculation (the "Tenant Response Date"), stating that (A) Tenant
is accepting Landlord's Option Rent Calculation as the Market Rent, or (B)
rejecting Landlord's Option Rent Calculation and setting forth Tenant's
calculation of the Market Rent (the "Tenant's Option Rent Calculation"). If
Tenant does not give notice to Landlord of its election of option (A) or (B) by
the Tenant Response Date, Tenant will conclusively be deemed to have elected
option (A). Within ten (10) business days of its receipt of the Tenant Response
Notice, Landlord may, at its option, accept the Market Rent contained in the
Tenant's Option Rent Calculation. If within such time period, Landlord does not
affirmatively accept or Landlord rejects the Market Rent specified in the
Tenant's Option Rent Calculation, the parties shall follow the procedure, and
the Market Rent shall be determined as set forth in Section 4 below.


4.Determination of Market Rent. In the event that neither the Tenant's Option
Rent Calculation or the Landlord's Option Rent Calculation are accepted by both
Landlord and Tenant, Landlord and Tenant shall attempt to agree upon the Market
Rent using reasonable good-faith efforts. If Landlord and Tenant fail to reach
agreement within thirty (30) days following Landlord's objection or deemed
objection to the Tenant's Option Rent Calculation (the "Outside Agreement
Date"), then (i) in connection with the Option Rent, Landlord's Option Rent
Calculation and Tenant's Option Rent Calculation, each as previously delivered
to the other party, shall be submitted to the arbitrators pursuant to this
Section 4, and (ii) in connection with any other contested calculation of Market
Rent, the parties shall each make a separate determination of the Market Rent
and shall submit the same to the arbitrators pursuant to this Section 4. The
submittals shall be made concurrently with the selection of the arbitrators
pursuant to this Section 4 and shall be submitted to arbitration in accordance
with Section 4(a) through 4(f) below, but subject to the conditions, when
appropriate, of Section 3 above.


(a)Landlord and Tenant shall each appoint one arbitrator who shall by profession
be a real estate broker, appraiser or attorney who shall have been active over
the five (5) year period ending on the date of such appointment in the leasing
(or appraisal, as the case may be) of the Comparable Buildings (as defined
herein). The determination of the arbitrators shall be limited solely to the
issue of whether Landlord's or Tenant's submitted Market Rent, is the closest to
the actual Market Rent as determined by the arbitrators, taking into account the
requirements

Exhibit D-1

--------------------------------------------------------------------------------




of Section 2 above. Each such arbitrator shall be appointed within fifteen (15)
days after the applicable Outside Agreement Date. Landlord and Tenant may
consult with their selected arbitrators prior to appointment and may select an
arbitrator who is favorable to their respective positions. The arbitrators so
selected by Landlord and Tenant are referred to herein as the "Advocate
Arbitrators".


(b)The two Advocate Arbitrators so appointed shall be specifically required
within ten (10) days of the date of the appointment of the last appointed
Advocate Arbitrator to agree upon and appoint a third arbitrator ("Neutral
Arbitrator") who shall be qualified under the same criteria set forth
hereinabove for qualification of the two Advocate Arbitrators except that
neither the Landlord or Tenant or either party's Advocate Arbitrator may,
directly or indirectly, consult with the Neutral Arbitrator prior to or
subsequent to his or her appearance; provided, however, the Neutral Arbitrator
shall be an attorney or a retired judge (as opposed to a real estate broker or
appraiser), and such attorney or retired judge shall retain an appraiser (the
"Neutral Appraiser") to assist such Neutral Arbitrator (which Neutral Appraiser
shall be selected by the Advocate Arbitrators). The Neutral Appraiser shall be
retained for the sole purpose of advising and assisting the Neutral Arbitrator,
and such Neutral Appraiser shall not have an independent vote as to whether
Landlord's or Tenant's submitted Market Rent is closest to the Market Rent. The
Neutral Arbitrator shall be retained via an engagement letter jointly prepared
by Landlord's counsel and Tenant's counsel.


(c)The parties shall, in connection with the determination of the Market Rent,
enter into an arbitration agreement (the "Arbitration Agreement") which shall
set forth the following: (i) each party's final and binding Market Rent
determination, (ii) an agreement to be signed by the Neutral Arbitrator, the
form of which agreement shall be attached as an Exhibit to the Arbitration
Agreement, whereby the Neutral Arbitrator shall agree to undertake the
arbitration and render a decision in accordance with the terms of this Lease, as
modified by the Arbitration Agreement, (iii) instructions to be followed by the
Neutral Arbitrator when conducting such arbitration, which instructions shall be
mutually and reasonably prepared by Landlord and Tenant and which instructions
shall be consistent with the terms and conditions of this Lease, (iv) that
Landlord and Tenant shall each have the right to submit to the Advocate
Arbitrator (with a copy to the other party), on or before a date agreed upon by
Landlord and Tenant, an advocate statement (and any other information such party
deems. relevant) prepared by or on behalf of Landlord and Tenant, as the case
may be, in support of Landlord's or Tenant's respective Market Rent
determination (the "Briefs"), (v) that within three (3) business days following
Landlord's and Tenant's exchange of Briefs, Landlord and Tenant shall each have
the right to provide the Neutral Arbitrator (with a copy to the other party)
with a written rebuttal to the other party's Brief (the "First Rebuttals");
provided, however, such First Rebuttals shall be limited to the facts and
arguments raised in the other party's Brief and shall identify clearly which
argument or fact of the other party's Brief is intended to he rebutted, (vi)
that within three (3) business days following Landlord's and/or Tenant's receipt
of the other party's First Rebuttal, Landlord and Tenant, as applicable, shall
have the right to provide the Neutral Arbitrator (with a copy to the other
party) with a written rebuttal to the other party's First Rebuttal (the "Second
Rebuttals"); provided, however, such Second Rebuttals shall be limited to the
facts and arguments raised in the other party's First Rebuttal and shall
identify clearly which argument or fact of the other party's First Rebuttal is
intended to be rebutted, (vii) the date: time and location of the arbitration,
which shall be mutually and reasonably agreed upon by Landlord and Tenant,
taking into consideration the schedules of the Neutral Arbitrator, the Neutral
Appraiser, and the Advocate Appraisers, which date shall in any event be within
fifteen (15) business days following the appointment of the Neutral Arbitrator,
(viii) that no discovery shall take place in connection with the arbitration
without the prior approval of the Neutral Arbitrator, (ix) that neither the
Neutral Arbitrator nor the Neutral Appraiser shall be allowed to undertake an
independent investigation or consider any factual information other than
presented by Landlord or Tenant (except that the Neutral Arbitrator and the
Neutral Appraiser, with representatives from each of Landlord and Tenant, shall
have the right to visit the Comparable Buildings), (x) the specific persons that
shall be allowed to attend the arbitration, (xi) Tenant shall have the right to
present oral arguments to the Neutral Arbitrator at the arbitration for a period
of time not to exceed three (3) hours ("Tenant's Initial Statements"), (xii)
following Tenant's Initial Statement, Landlord shall have the right to present
oral arguments to the Neutral Arbitrator at the arbitration for a period of time
not to exceed three (3) hours ("Landlord's Initial Statements"), (xiii)
following Landlord's Initial Statements, Tenant shall have up to two (2)
additional hours to present additional arguments and/or to rebut the arguments
of Landlord (“Tenant's Rebuttal Statement"), (xiv) following Tenant's Rebuttal
Statement, Landlord shall have up to two (2) additional hours to present
additional arguments and/or to rebut the arguments of Tenant ("Landlord's
Rebuttal Statement"), (xv) that the Neutral Arbitrator shall render a decision
("Award") indicating whether Landlord's or Tenant's submitted Market Rent is
closest to the Market Rent as determined by the

Exhibit D-2

--------------------------------------------------------------------------------




Neutral Arbitrator, (xvi) that following notification of the Award, the
Landlord's or Tenant's submitted Market Rent determination, whichever is
selected by the Neutral Arbitrator as being closest to the Market Rent, shall
become the then applicable Market Rent, and (xvii) that the decision of the
Neutral Arbitrator shall be binding on Landlord and Tenant.


(d)If either Landlord or Tenant fail to appoint an Advocate Arbitrator within
fifteen (15) days after the applicable Outside Agreement Date, either party may
file a petition with any court of proper jurisdiction in San Diego County,
California, to appoint such Advocate Arbitrator subject to the criteria in
Section 4 of this Lease, or if he or she refuses to act, either party may
petition any judge having jurisdiction over the parties to appoint such Advocate
Arbitrator.


(e)If the two Advocate Arbitrators fail to agree upon and appoint the Neutral
Arbitrator, then either party may file a petition in any court of proper
jurisdiction in San Diego County, California, to appoint the Neutral Arbitrator,
subject to criteria in Section 4(a) above, or if he or she refuses to act,
either party may petition any judge having jurisdiction over the parties to
appoint such arbitrator.


(f)The costs of arbitration shall be shared by Landlord and Tenant equally.


5.Market Rent Analysis. When determining Market Rent, the following rules and
instructions shall be followed.


(a)Relevant Factors. The "Comparable Transactions" shall be the "Net Equivalent
Lease Rates" per Rentable square foot, at which tenants, are, pursuant to
transactions consummated within the period occurring between twenty-four (24)
months and twelve (12) months prior to the commencement of the Option Term
(provided that if there are not enough Comparable Transactions to make a
determination of Market Rent, then such period shall be extended to the period
occurring between twenty-four (24) months. and six (6) months prior to the
commencement of the Option Term), leasing non-sublease, non-encumbered space
comparable in location and quality to the Premises and consisting of not less
than 40,000 Rentable square feet for a term of between five (5) and ten (10)
years for office/laboratory use, in an arm's-length transaction, which
comparable space is located in "Comparable Buildings". The terms of the
Comparable Transactions shall be calculated as a "Net Equivalent Lease Rate"
pursuant to the terms of this Section 5, and shall take into consideration only
the following terms and concessions: (i) the Rental rate and escalations for the
Comparable Transactions, (ii) the amount of parking Rent per parking space (if
any or the fact that parking is provided without charge) paid in the Comparable
Transactions, (iii) Operating Costs and Tax Expense protection granted in such
Comparable Transactions such as a base year or expense stop (although for each
such Comparable Transaction the base Rent shall be adjusted to a triple net base
Rent using reasonable estimates of operating costs and taxes as determined by
Landlord for each such Comparable Transaction); (iv) Rental abatement
concessions, if any, being granted such tenants in connection with such
comparable space, and (v) any all other monetary concessions (including the
value of any signage), if any, being granted such tenants in connection with
such Comparable Transactions.


(b)Tenant Security. The Market Rent shall additionally include a determination
as to whether, and if so to what extent, Tenant must provide Landlord with
financial security, such as a letter of credit or guaranty, for Tenant's Rent
obligations during the Option Term. Such determination shall be made by
reviewing the extent of financial security then generally being imposed in
Comparable Transactions from tenants of comparable financial condition and
credit history to the then existing financial condition and credit history of
Tenant (with appropriate adjustments to account for differences in the
then-existing financial condition of Tenant and such other tenants, and giving
reasonable consideration to Tenant's prior performance history during the Lease
Term).


(c)Comparable Buildings. For purposes of this Lease, the term "Comparable
Buildings" shall mean first-class, single-tenant buildings comparable to the
Premises in terms of (based upon the date of completion of construction or major
renovation), design characteristics, quality of construction, level of services
and amenities, size and appearance, availability to lease the entire building
and parking areas and are located in the San Diego, California area (the
"Comparable Area").

Exhibit D-3

--------------------------------------------------------------------------------




(d)Methodology For Reviewing And Comparing The Comparable Transactions. In order
to analyze the Comparable Transactions based on the factors to be considered in
calculating Market Rent, and given that the Comparable Transactions may vary in
terms of length or term, Rental rate, concessions, etc., the following steps
shall be taken into consideration to "adjust" the objective data from each of
the Comparable Transactions. By taking this approach, a "Net Equivalent Lease
Rate" for each of the Comparable Transactions shall be determined using the
following steps to adjust the Comparable Transactions, which will allow for an
"apples to apples" comparison of the Comparable Transactions.


(i)    The contractual Rent payments for each of the Comparable Transactions
should be arrayed monthly or annually over the lease term. All Comparable
Transactions should be adjusted to simulate a net Rent structure, wherein the
tenant is responsible for the payment of all property operating expenses in a
manner consistent with this Lease. This results in the estimate of Net
Equivalent Rent received by each landlord for each Comparable Transaction being
expressed as a periodic net Rent payment.


(ii)     Any free Rent or similar inducements received over time should be
deducted in the time period in which they occur, resulting in the net cash flow
arrayed over the lease term.


(iii)     The resultant net cash flow from the lease should be then discounted
(using a reasonable discount rate that is reflective of market conditions at the
time) to the lease commencement date, resulting in a net present value estimate.


(iv)     From the net present value, up front inducements (improvements
allowances and other concessions) and leasing commissions should be deducted.
These items should be deducted directly, on a "dollar for dollar" basis, without
discounting since they are typically incurred at lease commencement, while Rent
(which is discounted) is a future receipt.


(v)     The net present value should then be amortized back over the lease term
as a level monthly or annual net Rent payment using the same annual discount
rate used in the present value analysis. This calculation will result in a
hypothetical level or even payment over the option period, termed the ''Net
Equivalent Lease Rate" (or constant equivalent in general financial terms).


(e)Use Of Net Equivalent Lease Rates For Comparable Transactions. The Net
Equivalent Lease Rates for the Comparable Transactions shall then be used to
reconcile, in a manner usual and customary for a real estate appraisal process,
to a conclusion of Market Rent which shall be stated as a Net Equivalent Lease
Rate applicable to each Lease Year of the Option Term.





Exhibit D-4

--------------------------------------------------------------------------------




EXHIBIT E


APPROVED VENDORS LIST




1. Sundown Lighting & Electrical
2. JJJ Enterprises
3. Reliable Elevator
4. Universal Protection Service
5. Water Systems Services Company
6. eBioscience Facilities Department
7. Pacific Rim
8. PureTec
9. Tridnet
10. X Controls
11. Amtech
12. Qualtec
13. Cintas
14. ISS: Janitorial Service
15. CCS California Commercial Services
16. Valley Power
17. Miguel Perez: Landscaping
18. County Burner
19. Schmidt Fire Protection
20. Waste Management
21. DenCoy, Inc. dba A+ Window Cleaning
22. Pestgon Inc.
23. Paragon Services
24. Cannon Pacific
25. The Brickman Group
26. Lot Management





Exhibit E-1

--------------------------------------------------------------------------------




EXHIBIT F


LEASED PERSONAL PROPERTY


1) All security computers located in room #1000A


2) All tables in ground floor conference room #1020


3) All computer racks located in room # 103 8


4) All communication racks located in room #1028, 1013,2009


5) UPS unit located in room #1012


6) Refrigerators located in rooms #1011, 1083,2038


7) Two Conference room screens located in room #2001*


8) All white boards and cork boards located throughout the building in various
offices






* Note: There is one missing conference room screen (in a different room) which
will be replaced by Landlord, at its sole expense, prior to the Commencement
Date.





Exhibit F-1